REPÚBLICA DE MOÇAMBIQUE
MINISTÉRIO DOS RECURSOS MINERAIS

CONTRATO MINEIRO

ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE

ETA STAR MOÇAMBIQUE, S.A

ÍNDICE

Contrato Mineiro celebrado entre o Governo de Moçambique e a
Concessionaria Eta Star Moçambique.

1. Contrato Mineiro;

2. Qualificação Jurídica;

3. Qualificação Económica;

4. Qualificação Fiscal;

5. Qualificação Técnica;

6. Qualificação Financeira;

7. Alvará ou documente equivalente;

8. Declaração abonatória que o Concessionário possui
capacidade técnica para executar o objecto do projecto

9, Garantia Financeira.
g
LAS | ç

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, representado no
presente acto, pela Ministra dos Recursos Minerais (MIREM), Esperança Laurinda
Francisco Nhiuane Bias com endereço na Avenida Fernão Magalhães, n.º 34, em
Maputo (doravante designado por “Governo”),

E

ETA STAR MOÇAMBIQUE, S.A, sociedade comercial constituída na República de
Moçambique, com sede na Rua da Sé, nº 114, 6º Andar, Porta nº 602, Cidade de
Maputo, Moçambique, representada no presente acto por Mubarak Hussain na
qualidade de Mandatário daqui em diante designada por(“Concessionário Mineiro”).

O Ministério dos Recursos Minerais, doravante designado por “MIREM? e o
Concessionário Mineiro podem, daqui em diante, individual ou colectivamente, ser
designados como “a Parte” ou “as Partes”, consoante fas UNAL ADMINISTRATIVO

VISTO e
PREÂMBULO vob MS de
Ju pai

CONSIDERANDO QUE os Recursos Minerais q
subsolo, nos rios, lagos e outras águas interiores e ter!
subsolo do leito marinho do mar territorial, na zona econórríca e

plataforma continental da República de Moçambique, são propriedade do Estado, nos
termos do Artigo 98 da Constituição da República;

CONSIDERANDO QUE o Governo através do Ministério dos Recursos Minerais
(daqui em diante MIREM deseja promover a prospecção e pesquisa, desenvolvimento
e exploração dos recursos minerais de Moçambique empregando tecnologia
apropriada e de acordo com princípios sãos da gestão e desenvolvimento sustentável
dos recursos naturais;

CONSIDERANDO QUE a Lei de Minas confere ao Governo a competência para
celebrar contratos mineiros;

CONSIDERANDO QUE o ministro que superintende a área dos recursos minerais
é o Ministro(a) dos Recursos Minerais e tem poderes para representar o Governo em
assuntos relacionados com Contratos Mineiros;

CONSIDERANDO QUE o Concessionário Mineiro pretende apoiar o Governo
na prospecção e pesquisa completas e no desenvolvimento e exploração eficazes dos
Recursos Minerais na Área do Contrato e tem acesso aos recursos financeiros,
competência e conhecimentos técnicos necessários para desenvolver as operações
descritas no presente Contrato;

CONSIDERANDO QUE o Concessionário Mineiro deseja obter o direito
exclusivo de realizar as Operações de Prospecção e Pesquisa e de Mineração na Area
de Contrato;

CONSIDERANDO QUE o Governo e o Concessionário Mineiro desejam um
regime transparente de investimento que reflicta os princípios complementares de
que:

(1) | o Governo espera obter contribuições reais para o crescimento económico e o
bem-estar geral do País através da Exploração Mineira sob a sua soberania

qo LG

nacional, e
(2) | o Concessionário Mineiro espera que os termos deste Contrato lhe permitam
planear, obter e empregar recursos técnicos e financeiros para as Operações
Mineiras de modo a obter o retorno do seu investimento;

CONSIDERANDO QUE o Conselho de Ministros aprovou o presente Contrato e
autorizou o(a) Ministro(a) dos Recursos Minerais, em representação do Governo, a
celebrar o presente Contrato;

ASSIM, em consequência das premissas, os Acordos mútuos e os termos,
doravante estabelecidos, o Governo e o Concessionário Mineiro estip'

o seguinte:

CLÁUSULAI- DEFINIÇÕES E INTERPRETAÇÃO

4 Definições. Tal como utilizadas no presente Contrato, as seguintes patzv
expressões terão os significadosa seguir indicados:

“Anos Civis” significa anos consecutivos.

“Ano Civil” significa o período de 12 (doze) meses que se inicia em 1 de Janeiro e
termina em 31 de Dezembro de acordo com o calendário Gregoriano.

“Acordo de Desenvolvimento da Comunidade” significa o acordo de
desenvolvimento da comunidade negociado e aprovado nos termos da Cláusula 19.

“Ano Civil” significa o período de 12 (doze) meses que se inicia a 1 de Janeiro e
termina em 31 de Dezembro, de acordo com o calendário Gregoriano.

“Anos Civis”significa anos consecutivos.

"Área da Concessão Mineira"significa a área dentro da Área do Contrato para a
qual a Concessão Mineira é atribuída ao Concessionário Mineiro.

"Área do Contrato” significa a área sujeita aos termos e condições do presente
Contrato, que se encontra descrita e delimitada no Anexo B incluindo qualquer
alargamento concedido de acordo com a Lei de Minas mas excluindo qualquer porção
de tal área que o Concessionário Mineiro tenha abandonado em qualquer momento,
de acordo com a Lei de Minas.

"Associada" ou "Sociedade Associada” significa, em relação ao Concessionário
Mineiro:

(a) qualquer concessionário mineiro que detenha pelo menos 5% (cinco por cento)
das acções ou da propriedade do Concessionário Mineiro; ou

(b) um concessionário mineiro associado a uma Associada do Concessionário
Mineiro nos termos descritos nas alíneas a) ou b) é considerado um
concessionário mineiro associado para efeitos do presente Contrato; ou

(c) um concessionário mineiro no qual o Concessionário Mineiro detenha pelo
menos 5% (cinco por cento) das acções ou da propriedade; ou

(d) um concessionário mineiro que seja directa ou indirectamente controlado pelo
Concessionário Mineiro, ou que controla o Concessionário Mineiro ou que
esteja sob um controlo comum com o Concessionário Mineiro, ou

(e) um indivíduo ou grupo de indivíduos empregados do Concessionário Mineiro
ou de uma Associada. +
(f) um sócio ou proprietário ou grupo de sócios ou proprietários do
Concessionário Mineiro, ou de uma Associada; ou

Para efeitos da alínea d), “controlo” significa o poder susceptível de ser exercido,
directa ou indirectamente, para dirigir ou controlar a orientação da administração de
um concessionário mineiro, por um outro concessionário mineiro e inclui o direito
de exercer o controlo ou poder para adquirir controlo directo ou indirecto sobre o
negócio do Concessionário Mineiro e o poder para adquirir pelo menos 50%
(cinquenta por cento) do capital social ou do direito a voto; e para este efeito, o
credor que empresta, directa ou indirectamente ao Concessionário Mineiro, a não ser
que tenha emprestado dinheiro ao Concessionário Mineiro no decurso normal do
negócio de crédito financeiro, será considerado como sendo uma pessoa com poder
de adquirir pelo menos 50% do capital social do Concessionário Mineiro ou poder
de voto se o valor global do empréstimo não for inferior a 50% (cinquenta por
cento) do total do valor mutuado ao Concessionário Mineiro.

“Coal-to-Liquids” significa a produção de um combustível líquido produzido por
meio do Processo de Fischer-Tropsche outros meios, utilizando como base o carvão.

"Concessão Mineira" significa a Concessão Mineira nº 5814C outorgada ao
Concessionário Mineiro nos termos da Lei de Minas e sujeita aos termos e condições
do presente Contrato em relação a Área da Concessão Mineira.

"Concessionário Mineiro "significa a Eta Star Moçambique, S.A, e incluí os seus
sucessores ou outta pessoa a quem tenha cedido a posição contratual parcial ou
totalmente, de acordo com os termos do presente Contrato.

"Dados Minerais" significa os registos dos furos, mapas incluindo secções de
perfurações, fotografias aéreas e imagens satélites, fitas magnéticas, amostras e
duplicados de amostras bem como toda a e outra informação geológica, geoquímica,
geofísica e outra informação incluindo interpretações e análises preparadas ou obtidas
pela ou para o Concessionário Mineiro no decurso das Operações de Prospecção e
Pesquisa, Desenvolvimento e Operações de Mineração.

"Dia" significa o período de 24 (vinte e quatro) horas consecutivas que se inicia e
g j q q
termina à meia-noite.

"Estado" significa o Governo da República de Moçambique e qualquer instituição e
órgão seu incluindo o Ministério dos Recursos Minerais.

"Incumprimento" significa a violação de uma disposição do presente Contrato, ou
de uma disposição da Lei Aplicável ou de uma condição em qualquer Licença de
Prospecção e Pesquisa ou Concessão Mineira que seja relativa à Área do Contrato.

"Lei Aplicável" significa a Lei de Minas e outras leis, regulamentos e directrizes, e
outros instrumentos legislativos incluindo decretos, diplomas, normas, regulamentos,
despachos normativos, resoluções, posturas, avisos e outras directrizes e padrões
similares cuja observância é obrigatória, desde que tenham sido publicados no Boletim
da República e tenham força vinculativa. A Lei Aplicável é a lei, regulamento, e
directriz em vigor no momento em que as mesmas são invocadas.

"Lei de Minas" significa a Lei n.º 20/14, de 18 de Agosto e inclui qualquer emenda,
modificação, adição ou extensão nela feita e qualquer regulamento e directriz

promulgada ou legislação superveniente. AG,

Eur
"Licença de Prospecção e Pesquisa" significa a licença de prospecção e pesquisa n'
1068L, emitida nos termos da Lei de Minas.

"Moçambique" significa a República de Moçambique.

"Operações de Processamento" significa as operações e trabalhos realizados no
decurso da Exploração Mineira de forma a obter º Produto Mineral Comercial que

Contrato.

"Operações Mineiras"significa as Operações de Prospecção
Desenvolvimento, as Operações de Mineração, as Operações de Prh
transporte, exportação, manuseamento, comercialização, disposição e
Produtos Minerais Comerciais, recuperação e encerramento e todas a
actividades necessárias e acessórias a serem levadas a cabo ao abrigo do presente
Contrato pelo Concessionário Mineiro.

"Operador" significa a Pessoa que leva a cabo as Operações Mineiras ao abrigo de
um contrato com o Concessionário Mineiro.

"Pessoa" inclui qualquer pessoa singular ou colectiva, incluindo o Concessionário
Mineiro ou qualquer forma de associação colectiva com fins lucrativos.

"Produto Mineral Comercial "significa o recurso mineral extraído da Área do
Contrato que seja susceptível de ser vendido na sua forma bruta ou depois de
Processamento.

"Recursos" significa a ocorrência de um Recurso Mineral identificado no sítio a partir
do qual minerais valiosos e úteis podem ser recuperados.

"Regulamento da Lei de Minas” significa o Regulamento da Lei n.º 20/14, de 18 de

Agosto e legislação superveniente.

"Relatórios" significa todos os relatórios exigidos nos termos da Lei de Minas,
Regulamento da Lei de Minas, Regulamento Ambiental de Actividade Mineira, a Lei
Aplicável ou o presente Contrato para ser submetido pelo Concessionário Mineiro ao
MIREM, e qualquer relatório geológico, geofísico, técnico, financeiro, económico e de
comercialização, estudos, análises e interpretações preparados ou obtidos pela ou para
o Concessionário Mineiro relacionado com a Área do Contrato ou para as Operações
de Prospecção e Pesquisa, o Desenvolvimento e as Operações Mineiras.

"Situação de Incumprimento" tem o significado constante da Cláusula 28.3.1.

"Subcontratado" significa qualquer pessoa que ao abrigo de um contrato celebrado
com o Concessionário Mineiro presta qualquer serviço em conexão ou em relação
com as Operações Mineiras nos termos do presente Contrato.

"Terceiro" significa uma Pessoa que não é o Estado, o Concessionário Mineiro, uma
Pessoa que constitui o Concessionário Mineiro, uma Associada de qualquer Pessoa
constituindo o Concessionário Mineiro, qualquer Operador, Subcontratado ou
qualquer Parte do presente Contrato.

“Capacidade Instalada ” significa a capacidade instalada proposta pelo
Concessionário Mineiro e aprovada pelo Ministério dos Recursos Minerais, que

constitui a base da Produção Comercial obrigatória. A
“Contrato” significa, quando usado como substantivo, este Contrato e todos os seus
anexos e quaisquer modificações e emendas feitos em qualquer momento nos termos
do presente Contrato.

“Data Efectiva” significa a data da assinatura do presente Contrato pelas partes.

depósito de Minério para as Operações de Mineração e de Processam:
início da construção e colocação em funcionamento das infra-estrui sé
outras instalações relacionadas (por exemplo, perfurações para d ar od | os ,
vias de acesso, decapagem, tratamento, moagem, processamento, produção, re: ão,

“Dia de Calendário” si
férias ou outra interrupção.

úfica Dias consecutivos sem ajustamentos para f

“Director Nacional de Minas” significa o Director Nacional de Minas, da Direcção
Nacional de Minas.

“DNM” significa a Direcção Nacional de Minas ou seus sucessores, e suas unidades e
serviços.

“Estudo de Impacto Ambiental” significa um estudo de impacto ambiental nos
termos definidos no Regulamento Ambiental para Actividade Mineira, aprovado pelo
Decreto n.º 26/2006, de 24 de Agosto.

“Estudo de Viabilidade” significa o estudo de viabilidade preparado pelo
Concessionário Mineiro de acordo com a Cláusula 7.4 contendo a informação exigida
nos termos da Cláusula 7.5.

“Exploração Mineira” significa as operações e trabalhos relacionados com a
utilização técnica e económica dos Recursos Minerais, incluindo Desenvolvimento,
extracção, tratamento, processamento, beneficiação, e lavagem dos Recursos Minerais,
mas sem fusão ou refinação bem como a actividade necessária ou relacionada com o
transporte e comercialização do Recurso Mineral.

“Expropriação” significa qualquer nacionalização, expropriação ou outra tomada de
posse pelo Govemo, ou qualquer medida ou medidas que, individual ou
conjuntamente, tenham um efeito equiparado.

“Força Maior” tem o significado dado na Cláusula 26.1.

“Governo” significa o Governo de Moçambique e suas divisões administrativas, e
todos os funcionários que dentro das suas atribuições conduzam as funções do

Governo ou exerçam a sua autoridade relativamente 20 território de Moçambique.

“Minério” significa o Recurso Mineral a partir do qual o Produto Mineiro Comercial
pode ser objecto de mineração ou processado com intuito lucrativo.

“Ministro” e “Ministério” significa o Ministro dos Recursos Minerais e o Ministério
dos Recutsos Minerais respectivamente, ou qualquer sucessor na jurisdição desses.

“MIREM” | significa o Ministério dos Recursos Minerais, ou seus sucessores, e
todos os seus órgãos e serviços.

=
“Notificação” significa, quando usado como substantivo, a Notificação entregue de
acordo com a Cláusula 32 do presente Contrato e quando usado como verbo, o acto
de Notificar de acordo com a Cláusula 32 do presente Contrato.

“Operações de Prospecção e Pesquisa” significa as actividades de procurar,
identificar e avaliar depósitos de Recursos Minerais, utilizando diferentes métodos de
pesquisa (geológicos, geoquímicos e geofísicos) relacionados com a es: 2 pisa
superficial e subterrânea, escavação, perfuração e sondagem, análise
químicas e físicas dos Recursos Minerais e exame da viabilid;
económica do desenvolvimento e exploração de um depósito de Regifs

“Operações Mineiras” significa as operações e trabalhos realizad
qualquer actividade mineira.

“Parte” significa quer o Concessionário Mineiro quer o Governo, cd
contexto exigir, e “Partes” significa ambas em conjunto.

“Perito Independente” significa um Perito Independente nomeado nos termos da
cláusula 29.3.

“Plano de Gestão Ambiental” significa um plano de gestão ambiental para
mineração nos termos definidos no Regulamento Ambiental para Actividade Mineira,
aprovado pelo Decreto n.º 26/2006, de 24 de Agosto.

“Plano de Produção Mineira” significa o Plano de Produção Mineira submetido
como parte do pedido da Concessão Mineira de acordo com os requisitos
estabelecidos na Lei de Minas.

“Produção Comercial” significa produzir anualmente numa Área da Concessão
Mineira não menos de 20% (vinte por cento) da Capacidade Instalada da(s) mina(s),
ou no caso em que as Operações Mineiras consistam somente de Operações de
Processamento, 20% (vinte por cento) da Capacidade Instalada da(s) planta(s) de

processamento.

“Programa de Controlo de Situação de Risco e Emergência” significa o
Programa de Controlo de Situação de Risco e Emergência conforme definido no
Regulamento Ambiental para Actividade Mineira.

“Programa de Gestão Ambiental” significa um programa ambiental para mineração
nos termos definidos no Regulamento Ambiental para Actividade Mineira, aprovado
pelo Decreto nº 26/2006, de 24 de Agosto.

“Recurso Mineral” significa qualquer substância sólida, líquida ou gasosa formada na
crusta terrestre por fenómenos geológicos ou a ele ligados excluindo o petróleo bruto,
gás natural ou outros hidrocarbonetos produzidos ou susceptíveis de serem
produzidos a partir do petróleo bruto ou gás natural, argilas e areias betuminosas.

“Regulamento Ambiental para Actividade Mineira” significa o Regulamento
aprovado pelo Decreto n.º 26/2004, de 20 Agosto, ou legislação superveniente.

“Título Mineiro” significa a Licença de Reconhecimento, Licença de Prospecção e
Pesquisa, Concessão Mineira e Certificado Mineiro ou qualquer um desses títulos, em

conformidade com o contexto dentro do qual o termo “título mineiro” é usado.

“Trimestre” significa o período de (3) meses consecutivos iniciando em 1 de Janeiro,

1 de Abril, 1 de Julho e 1 de Outubro e terminando a 31 de Março, 30 de Junho, 30 de
Setembro e 31 de Dezembro, respectivamente. CG
“Utente da Terra” significa um indivíduo ou entidade que, em conformidade com a
Lei de Terras e demais legislação aplicável use ou ocupe a terra incluindo o cessionário

do tal utente da terra.

1.2 Interpretação. No presente Contrato, a não ser que o contexto indique o
contrário:

(a) O singular inclui o plural, o masculino inclui o feminino, e Vice-versoyf

ÉS A
to

an ente
Erpretaçao:

(b) A divisão do presente Contrato em cláusulas, números, alíneas
inserção de cabeçalhos e a inclusão do índice são unica
conveniência das referências, não afectando a sua aplicação e
Excepto se indicado de outra forma, a referência a um artigô
número, alínea ou anexo deve ser entendida como referência a
cláusula, número, alínea ou anexo do presente Contrato;

(c) a referência a quaisquer leis ou outra legislação inclui qualquer emenda,
alteração, adição ou legislação superveniente;

(d) excepto se de outra forma expressamente indicado, a referência a qualquer
valor monetário é referência a esse valor monetário em dólares dos Estados

Unidos da América;

(e) se qualquer área é descrita no presente Contrato por meio de coordenadas
geográficas e por meio de esboço ou mapa, a área indicada por coordenadas
geográficas deverá prevalecer, em caso de qualquer inconsistência;

(f) a referência a uma parte inclui os sucessores e cessionários autorizados; e

(g) os termos usados no presente Contrato que não estejam definidos têm o
significado que lhes é atribuído pela Lei de Minas e Lei Aplicável.

1.3 Anexos. Cada anexo em apenso constitui parte integral do presente Contrato.

LÁUSULA 2 —- ÂMBIT'

21 Âmbito do Contrato. O presente Contrato é um Contrato Mineiro celebrado entre

o Ministro dos Recursos Minerais, em representação do Governo, e o Concessionário

Mineiro, nos termos do Artigo 8 da Lei de Minas.

2.2 Objecto do Contrato. O presente Contrato tem como objecto estabelecer: a) as
circunstâncias e as formas sob as quais o Governo exercerá as competências
conferidas nos termos da Lei de Minas e regulamentos complementares; b) os termos
e condições das Licenças de Prospecção e Pesquisa; c) termos e condições das
Concessões Mineiras emergentes de tais Licenças de Prospecção e Pesquisa; d) os
direitos e as obrigações das Partes relativos à Área do Contrato; e e) os termos
relacionados com a resolução de conflitos emergentes do presente Contrato ou da
aplicação da Lei de Minas e regulamentos complementares.

2.3 Prevalência da Lei.O presente Contrato está sujeito às disposições da Lei de Minas
e qualquer outra Lei Aplicável. Na medida em que os termos e condições deste
Contrato modificam, acrescentam ou excluem especificamente qualquer disposição da
Lei de Minas ou qualquer outra lei conforme permitido pela Lei de Minas ou outra lei ie

aplicável. A
<s
2.4 Operações e Minerais Sujeitos a este Contrato. O presente Contrato é aplicável às
Operações de Prospecção e Pesquisa, Desenvolvimento, Mineração e Processamento
dos Recursos Minerais que se encontram na Área de Contrato.

25 Obrigação Financeira. O Concessionário Mineiro obriga-se a realizar a despesa
anual mínima de prospecção e pesquisa estipulada no presente Contrato durante o
prazo para qualquer Licença de Prospecção e Pesquisa emitida para a Área do
Contrato. O Concessionário Mineiro obriga-se igualmente a realizar o investimento
mínimo » estipulado em infra- estrutura e Desenvolvimento na Área do Contrato, As

resolver este Contrato nos termos da Cláusula 28.

CLÁUSULA3 - REPRESENTAÇÕES E GARANTIAS

3.1 Garantia Geral. Cada uma das Partes representa e garante que têNmpl
poderes e autoridade para celebrar este Contrato e cumprir com todas as suas
obrigações; este Contrato constitui uma obrigação vinculativa e de cumprimento
integral pelas Partes; todas as aprovações necessárias para as Partes celebrarem este
Contrato de acordo com as suas leis nacionais foram obtidas.

32 Representações e Garantias do Concessionário Mineiro. O Concessionário

Mineiro representa e garante ao Governo que a partir da Data Efectiva deste Contrato
e durante a sua vigência que:

(a) toda a informação fornecida pelo Concessionário Mineiro no pedido para
celebrar este Contrato estava livre de qualquer declaração ou omissão de factos
intencional e materialmente;

(b) o Concessionário Mineiro é uma sociedade anónima devidamente constituída e
registada sob as leis de Moçambique, com personalidade jurídica e com plenos
poderes e autoridade para possuir e operar suas propriedades e para conduzir seus
negócios de acordo com a lei de Moçambique. Não existem acções pendentes ou
ameaças de dissolução, liquidação, insolvência ou recuperação do Concessionário
Mineiro, quer voluntária quer involuntariamente;

(c) o Concessionário Mineiro encontra-se registado na Conservatória deRegisto das
Entidades Legais de Maputo.;

(d) o Concessionário Mineiro tem, ou tem acesso a capacidade financeira, técnica e
de gestão necessárias para a realização pronta e efectiva das suas obrigações nos
termos do presente Contrato, com o entendimento de que deve atempadamente
utilizar esses recursos sob a sua supervisão para alcançar os objectivos das suas

obrigações de trabalho;

(e) o Concessionário Mineiro tem plenos direitos e capacidade jurídica para executar,
outorgar e implementar o presente Contrato e as operações nele contempladas, de
acordo com os seus termos;

(£) este Contrato é assinado e outorgado por um representante devidamente
autorizado do Concessionário Mineiro e é de cumprimento obrigatório pelo
Concessionário Mineiro de acordo com estes termos;

(g) uma cópia da deliberação do Conselho de Administração do Concessionário
Mineiro autorizando o seu representante para celebrar o Contrato em representação
do Concessionário Mineiro encontra-se no ANEXO A.

3.3 Representações e garantias do Governo. O Governo representa e garante ao
Concessionário Mineiro, a contar da Data Efectiva deste Contrato que:

(a) o(a) Ministro(a) é, para efeitos deste Contrato, o(a) representante autorizado do
Governo e está mandatado(a) para o outorgar nessa capacidade;

(b) após a aprovação deste Contrato pelo Conselho de Ministros, o Gov,
vinculado aos seus termos;

contestações ou outros procedimentos ou causas judiciais pendentes ou St
relativamente à Área do Contrato; e em toda a Área do Contrato não existem áreas
vedadas à actividade mineira nos termos da Lei de Minas e da Lei Aplicável;

(d) o Governo determinou antes da celebração deste Contrato que o Concessionário
Mineiro tem todas as qualificações e nenhuma das desqualificações, conforme
definidas pela Lei de Minas, para ser atribuída a Concessão Mineira; e

(e) a celebração, outorga e implementação deste Contrato e seus termos não viola
nenhuma lei, regulamento ou ordem de qualquer autoridade governamental, ministério
ou agência ou qualquer tribunal Moçambicano.

vem agir para efectivar o Contrato. Sujeito à Lei Aplicável, cada uma
das Partes concorda em celebrar e outorgar todos os instrumentos, e praticar todos os
actos que convém ou sejam necessários para dar eficácia ao disposto no presente

Contrato.

3.5 As Partes devem agir em boa-fé. Cada uma das Partes compromete-se a cumprir

os termos e condições deste Contrato de acordo com os princípios de boa-fé e boa
vontade mútuos.

CLÁUSULAS - CONCESSÃO DE DIREITOS DE PROSPECÇÃO E
PE ISA E DIREITOS DE MINERAÇÃ

41 Direitos Exclusivos aos Títulos Mineiros. O Concessionário Mineiro terá o
direito exclusivo para requerer e ter a atribuição e prorrogação de uma ou mais
Licenças de Prospecção e Pesquisa e uma ou mais Concessões Mineiras relativas à
Área do Contrato.O Governo não irá emitir nenhum título mineiro ou contrato
mineiro na Área do Contrato sem ter obtido o consentimento por escrito do
Concessionário Mineiro.

4.2 Atribuição de Licença de Prospecção e Pesquisa. Após a entrega pelo

Concessionário Mineiro, de um pedido válido e completo e de acordo com o
estabelecido na Lei de Minas, o Ministro concordarem:

(a) Atribuir ao Concessionário Mineiro, Licença(s) de Prospecção e Pesquisa para a
Área do Contrato, no prazo de 45 (quarenta e cinco) Dias de Calendário a contar
da Data Efectiva, para explorar todos os Recursos Minerais na(s) Áreas da

ESA
Licença de Prospecção e Pesquisa durante o período solicitado, o qual não
excederá 5 (cinco) anos;e

(b) Prorrogar a(s) Licença(s) de Prospecção e Pesquisa por um período adicional de
cinco (5) anos, desde que todos os requisitos da Lei de Minas e deste Contrato
tenham sido cumpridos.

43 Atribuição de Concessão Mineira. Uma vez submetido um pedido completo e
válido pelo Concessionário Mineiro de acordo com o disposto na Lei de
Ministro concorda:

(a) Conceder ao Concessionário Mineiro uma Concessão Mineira fpara rea
Exploração Mineira em qualquer área solicitada dentro da Área do Pontrato
período solicitado, sujeito ao disposto na Cláusula 4.5, baseado nã
mina ou das Operações Mineiras, mas não superior a 25 (vinte e &
desde que todos os requisitos aplicáveis da Lei de Minas e os deste
tenham sido cumpridos;

(b) Sujeito ao Regime Fiscal aplicável na data da sua autorização, prorrogar, quantas
vezes seja necessário, a Concessão Mineira, para o período de prorrogação
solicitado desde que cada prorrogação não exceda 25 (vinte e cinco) anos e o
Concessionário Mineiro possa demonstrar cumulativamente o seguinte: a) a
existência de minério suficiente que demonstre viabilidade económica continuada
das Operações Mineiras, b) o cumprimento das obrigações especificadas na
Concessão Mineira e neste Contrato.

(c)

44 O Concessionário Mineiro deve ser uma entidade Moçambicana para obter
uma Concessão Mineira. De modo a ser atribuída uma Concessão Mineira para a Área
do Contrato, o Concessionário Mineiro, se ainda não o tiver feito, concorda em
constituir-se como uma sociedade privada ou com subscrição pública de acordo com a
Lei Moçambicana. O Concessionário Mineiro terá a obrigação e o direito de transmitir
este Contrato e todas as suas Licenças de Exploração dentro da Área de Exploração
para tal sociedade que legalmente a sucede. Após a recepção do pedido de transmissão
pelo Concessionário Mineiro e sujeito aos requisitos de tal transferência conforme
estabelecido neste Contrato e na Lei de Minas, o(a) Ministro(a) concorda em aprovar e
efectuar tal transmissão no prazo de trinta (30) dias a contar da data do pedido pelo
Concessionário Mineiro.

45 Indeferimento de pedido de Concessão Mineira. Se a Ministra indeferir o

pedido de uma Concessão Mineira ou prorrogação da mesma nos termos da
Cláusula4.3, o Concessionário Mineiro pode recorrer a Perito Independente, de
acordo com o previsto na Cláusula 29. Se o Perito Independente entender que o
Concessionário Mineiro reúne os requisitos especificados na Lei de Minas e neste
Contrato para a atribuição ou prorrogação da mesma Concessão Mineira, o Ministro
deverá conceder ao Concessionário Mineiro a Concessão Mineira ou a sua
prorrogação no prazo de quarenta e cinco (45) Dias de Calendário a partir da data de
tal decisão.

4.6 Número de títulos mineiros. Não haverá limite ao número de títulos mineiros
que o Concessionário Mineiro pode pedir e lhe ser atribuída dentro da Área do

Contrato.

47 Limites da Área de Concessão Mineira. A Área da Concessão Mineira não
deverá exceder a área máxima especificada na cláusula 5.1 ou a área razoável
necessária para realizar as Operações Mineiras conforme descritas no Estudo de
Viabilidade, qualquer que seja a maior das duas. Na eventualidade das Partes não

chegarem a acordo no concernente à área razoável requerida, qualquer das Partes
pode submeter o assunto em disputa para sua resolução por um Perito Independente,
de acordo com o estabelecido na Cláusula 29. Se o Perito Independente entender que
o Concessionário Mineiro reúne os requisitos especificados na Lei de Minas para a
atribuição da Concessão Mineira, o Ministro deverá atribuir ao Concessionário
Mineiro a Concessão Mineira para a área determinada como razoável pelo Perito
Independente desde que não exceda o tamanho máximo especificado pelas Cláusulas
5.1€ 5.5.1, no prazo de quarenta e cinco (45) Dias de Calendário após a emissão de tal

decisão.

aproveitamento de terra e à aquisição e extinção de direitos de tercei
pagamento de compensação e/ou relocação de acordo com a Lei de
Aplicável e este Contrato.

49 Gás metano derivado de carvão. Para efeitos do presente Contrato, as Partes

acordam que o Concessionário Mineiro terá direito de preferência sobre a extracção
do gás metano derivado de carvão que venha a detectar na Área do Contrato, sujeito a
negociação de um outro contrato ao abrigo da Lei Aplicável.

LÁ! - DE CONCESSÃ:

51 Área Máxima da Concessão Mineira. A Área do Contrato não deverá exceder
o número de unidades cadastrais que corresponda ao Anexo À incluindo qualquer
alargamento concedido nos termos deste Contrato.

52 Área, Forma e Localização da Área da Concessão. A Área do Contrato
consiste em toda a área dentro dos limites geralmente descritos e demonstrados no
mapa topográfico anexada como Secção 1 do ANEXO A e cujas coordenadas e
unidades cadastrais são explicitamente definidas na Secção 2 do ANEXO A,
excluindo as áreas descritas e indicadas na Secção 3 do ANEXO A.

5.3 Levantamento Topográfico e Demarcação. O Concessionário Mineiro não é

obrigado a fazer um levantamento topográfico da Área de Licença de Prospecção e
Pesquisa nem colocar marcos nos limites da Área da mesma de acordo com o
disposto na Lei de Minas. O Concessionário Mineiro é obrigado a demarcar e colocar
matrcos na área da Concessão Mineira, dentro da Área de Concessão, a menos que os
marcos constituam um perigo, interfiram com outras actividades já aprovadas ou
estejam localizados dentro de um curso de água ou sejam de outra forma fisicamente
difíceis de colocar.

54 Abandono da Área da Concessão.
5.4.1 Abandono da Área de Prospecção e Pesquisa. De acordo com a Lei de Minas,

o Concessionário Mineiro pode para qualquer das suas Licenças de Prospecção e
Pesquisa emitidas para a Área do Contrato abandonar em parte ou na totalidade da
Área de Prospecção e Pesquisa. A área remanescente da Licença de Prospecção e
Pesquisa deverá consistir de unidades cadastrais que sejam contíguas ou tenham pelo
menos um lado comum e não devem incluir nenhuma unidade cadastral dispersa nem
as ligadas por um simples vértice.

5.4.2 Abandono da Área de Concessão Mineira. O Concessionário Mineiro pode, a
qualquer momento durante a vigência da Concessão Mineira dentro da Área da
Concessão, abandonar em parte ou na totalidade da área a Área da Concessão. A área

remanescente da Concessão Mineira deverá consistir em unidades cadastrais que sejam
contíguas ou tenham pelo menos um lado em comum e não devem incluir unidades
cadastrais dispersas ou que estejam ligadas apenas por um vértice.

5.43 Abandono pode resultar em Área de Contrato não contígua. É permitido tornar a

Área do Contrato em duas ou mais áreas não contíguas como resultado do
abandono.
5.43 Abandono de toda a Área de Contrato Mineiro deverá resultar no Término do
Contrato. De acordo com e sujeito à Lei de Minas, o Concessionário Mineiro pode, a
qualquer momento da vigência deste Contrato, abandonar toda a Área do Contrato

e iniciar o término deste Contrato nos termos da Cláusula 28.

5.44 Data efectiva do abandono. Sujeito ao cumprimento do previs
Cláusula 5 e na Lei de Minas, o abandono da área produzirá efeitos na
abandono registada no arquivo do Cadastro Mineiro estabelecido de acordo com a Lei”

de Minas.

5.4.5 Efeitos do Abandono. Quando o abandono de qualquer área tenha lugar de
acordo com o previsto nas Cláusulas 5.4.1, 5.4.2, e 5.4.4 área abandonada deverá
cessar de ser parte integrante da Área do Contrato (excepto para a Área de Licença de
Prospecção e Pesquisa que ficou parte de uma Área de Concessão Mineira), e o
Concessionário Mineiro será isento das suas obrigações sem prejuízo das obrigações
em que tenha incorrido antes do abandono. Qualquer abandono será anotado no
mapa e limites descritos no ANEXO B.

5.5 Alargamento da Área da Concessão Mineira e “do Contrato Mineiro.

551 Limite Máximo da Área da Concessão Mineira. Qualquer Área da Concessão
Mineira concedida ao Concessionário Mineiro dentro da Área do Contrato, incluindo
qualquer alargamento da área, deverá corresponder à área necessária para a realização
das Operações Mineiras.

5.5.2 Alargamento da Área de Concessão Mineira. De acordo com a Lei de Minas, o

Concessionário Mineiro pode solicitar ao MIREM para alargar a área sujeita a

Concessão Mineira, e o MIREM deverá conceder o alargamento de qualquer Área de

Concessão Mineira dentro da Área do Contrato quando o Concessionário Mineiro

possa demonstrar que a área requerida:

(a) está disponível; e

(b) | é indispensável como parte integrante das Operações Mineiras; ou

(c) Contém RecursosMinerais; e

(d) é contígua com a Área da Concessão Mineira; e

(e) a Área de Concessão Mineira alargada não excederá a área máxima
especificada nasCláusulas5.1 e 5.5.1 e

(B a forma da Área da Concessão Mineira alargada consiste em unidades
cadastrais que são contíguas ou pelo menos tem um lado em comum e não
inclui nenhuma unidade cadastral dispersa nem as ligadas apenas por um
simples vértice;

(g) e o Concessionário Mineiro não está em falta nas suas obrigações decorrentes
da Concessão Mineira e do presente Contrato.

Na eventualidade de as Partes não concordarem na necessidade do alargamento da
área como patte integrante das Operações Mineiras, ou que a área solicitada contém
reservas minerais que justifiquem a extensão da área, qualquer das Partes pode remeter
o assunto em disputa para determinação, de acordo com a Cláusula 29, por um Perito

juntamente com todas as obrigações relacionadas e especificadas na Lei de Minas,
Regulamento da Lei de Minas e neste Contrato.

7.2 Trabalho que se qualifica para cumprir com as obrigações de trabalho. O trabalho

aceitável para o trabalho mínimo da Licença de Prospecção e Pesquisa e considerado
Operações de Prospecção e Pesquisa inclui o seguinte:

a) pesquisa bibliográfica e análise de trabalhos anteriores;
b) levantamentos dos limites e de controlo e mapeamento topográfico;

C) interpretação foto geológica e remoto de imagem;
d) levantamentos geológicos, geofísicos e geoquímicos;
e) prospecção no geral;

f) estabelecimento da malha de perfuração;

8) abertura de trincheiras, furos e escavações;
h) poços, abertura de túneis e outros trabalhos subterrâneos de desenvolvimento;
i) colheita de amostra incluindo amostragem em granel, análises e ensaios;

5) perfuração, onde cotas ou perfurações estejam registados e analisados;

k) registos geofísicos das perfurações;

1) registo de perfurações ou cortes;

m) estudos petrográficos, petrológicos e mineralográficos;

n) estudos metalúrgicos e de beneficiação, instalações de ensaio;

0) estudos de pré-viabilidade e estudos de viabilidade;

Pp) estudos de comercialização de Produto Mineral;

q) estudos ambientais de base, trabalho de avaliação de impacto ambiental, pesquisas
de impacto ambiental, Programas de Gestão Ambiental;

1) estudos e planos de impactos sócio-culturais;

s) preparação de Relatórios de acordo com a Lei de Minas e o presente Contrato;

t) recuperação e reabilitação ambiental;

u) outros trabalhos razoáveis que sejam necessários mediante aprovação do MIREM.
7.3 Valor do trabalho de Prospecção e Pesquisa. O valor do trabalho das Operações
de Prospecção e Pesquisa, se os custos forem razoáveis, documentados com detalhe

suficiente para estabelecer a autenticidade dos mesmos e que estejam directamente
relacionados com a realização do trabalho arrolado na Cláusula 7.3.4 relativamente à

área da Licença de Prospecção e Pesquisa, incluem: A

a) o valor total das seguintes despesas: A

Independente. Se o Perito Independente determinar que o Concessionário Mineiro
reúne os requisitos especificados neste número, o MIREM deverá conceder à
Concessionário Mineiro o alargamento da área da Concessão Mineira que o Perito
Independente determinar que seja razoável no prazo de quinze (15) Dias do
Calendário da data de Notificação de tal decisão pelo Perito Independente.

55810) Concessionário Mineiro pode pedir o alargamento da Área da Concessão
Mineira e da Área do Contrato. Quando quaisquer depósitos de Minérios,
descobertos pelo Concessionário Mineiro no decurso das Operações Mineiras na
Concessão Mineira, possuam potencial de Produto Mineiro e se estendam n
área contígua para além dos limites da Área do Contrato, ou qua:
alargamento da Área do Contrato possa proporcionar uma operação
e eficiente, o Concessionário Mineiro poderá solicitar ao MIREM a apfgvação do. " x
alargamento da Área da Concessão Mineira e da Área do Contrato pór formágeio 2 $
incluir a totalidade da área de tais depósitos de Recursos Minerais. Ddqde que ato
alargamento não afecte os direitos de qualquer outra Pessoa em relaçã Área do
Contrato, a Área da Concessão Mineira não exceda a área máxima especM
Cláusula 5.5.1 e os pré-requisitos da Lei de Minas estejam satisfeitos, o 7 |
deverá deferir tal pedido, estando as áreas objecto do alargamento sujeitas aos E
mesmos termos e condições das áreas existentes antes do alargamento. Quando o
pedido para o alargamento da área seja deferido, a Área do Contrato incluirá a
área em causa e o Anexo A será emendado de acordo com a autorização. Na
eventualidade de disputa entre as Partes em relação aos limites, extensão ou
localização da área, qualquer das Partes pode submeter a determinação dos
limites da nova Área da Concessão Mineira e da nova Área do Contrato, de
acordo com a Cláusula 29, a um Perito Independente. Se o Perito Independente
determinar que os depósitos dos Recursos Minerais contêm potencial de Produto
Mineiro descoberto pelo Concessionário Mineiro no decurso de Operações
Mineitas na Concessão Mineira e que se estenda para além dos limites da Área do
Contrato e se o Concessionário Mineiro tiver cumprido os requisitos
especificados pela Lei de Minas no concernente à concessão do alargamento da
Área da Concessão Mineira, o MIREM deverá conceder o alargamento da Área
do Contrato determinado como razoável pelo Perito Independente dentro de (15
quinze) Dias de Calendário após tal determinação.

5.5.3

CLÁUSULA 6 - PRAZO E FASES DO CONTRATO

6.1 Prazo do Contrato. Este Contrato rerá início na Data Efectiva e terminará
quando as condições estabelecidas na Cláusula 28forem satisfeitas.

6.2 Fases da operação. Este Contrato é válido para a fase de prospecção, pesquisa e

de viabilidade, fase operacional, e a fase de recuperação e encerramento das
Operações Mineiras.

Área de Contrat de ter múlti fases ao mesm
Concessionário Mineiro pode realizar prospecção e pesquisa, de viabilidade,
desenvolvimento, operações mineiras e reclamação e encerramento simultaneamente
em várias áreas dentro da Área do Contrato desde que as respectivas Licença(s) de
Prospecção e Pesquisa e ou Concessão Mineira(s) tenham sido previamente obtidas e
sejam válidas.

CLÁUSULA 7- FASE DE PROSPECÇÃO E PESQUISA

71 Obrigações da fase de Prospecção e Pesquisa. O Concessionário Mineiro deve
cumprir com todas as obrigações ao abrigo das Licenças de Prospecção e Pesquisa

i) salários e benefícios do pessoal de campo e laboratório;

ii) alimentação e acomodação;

iii) aluguer de equipamento e instrumentos;

iv) análises e ensaios;

v) trabalho subcontratado;

vi) compensação pata o Utente da Terra;

vii) construção de acampamento;e

viii) transporte doméstico para o lugar da prospecção e pesquisa.

b) até um valor total não superior a dez por cento (10%) do valor total das despesas
contabilizadas nos termos da alínea a):

(1) transporte internacional para Moçambique;
(ii) carga e frete;

(iii)materiais de escritório e serviços;
(iv)construção de estradas;

(v)o preço de compra de equipamento que permanecerá no local para
Operações de Exploração a realizar no futuro;

(vi)salários e benefícios do pessoal de escritório e pessoal administrativo;
(vii) trabalho contratado a um Associado;

(viii) despesas incorridas na sede.

7.3.1Trabalho a ser executado sob supervisão profissional. Todas as pesquisas,
estudos, e interpretação científicas e todos os registos de perfurações e cotas
efectuados no âmbito de Operações de Prospecção e Pesquisa devem ser conduzidas
por um geólogo, geofísico, geoquímico, engenheiro ou técnico sob a directa
supervisão do Concessionário Mineiro (ou Subcontratado do Concessionário Mineiro)
que tenha qualificações aceitáveis para o Director Nacional de Minas. Tais indivíduos,
se solicitados por qualquer funcionário do MIREM, deverão apresentar as provas das
suas qualificações ao MIREM.

7.3.20 Concessionário Mineiro deve informar o MIREM da descoberta. Sujeito às

disposições deste Contrato, relativamente à confidencialidade, o Concessionário
Mineiro deve informar ao Director Nacional de Minas, logo que seja razoavelmente
possível, da descoberta da indicação ou da ocorrência de depósitos de Minério,
descrevendo a localização e as catacterísticas da descoberta.

7.4 Início do Estudo de Viabilidade Económica. Após confirmar a descoberta de
depósito de Minério na Área do Contrato que na sua opinião pode ser económica e
comercialmente viável, o Concessionário Mineiro deverá preparar como parte de
qualquer pedido para uma Concessão Mineira, um Estudo de Viabilidade, incluindo

um Plano de Exploração Mineira, descrevendo o seu programa de desenvolvimento e
produção.

7.5 Conteúdo do Estudo de Viabilidade. As Partes reconhecem que o conteúdo do

Estudo de Viabilidade dependerá das características do Produto Mineral Comercial,
do jazigo do Minério, da localização física do jazigo do Minério, e outros factores que

Contudo, as Partes acordam que a necessidade do Estudo de Viabilidade que
suporte para o pedido pelo Concessionário Mineiro para uma Concessão Vá
área de Contrato estará satisfeito se o Estudo de Viabilidade, escrito,

portuguesa, conter o seguinte:

(a) um Plano de Lavra Mineira incluindo todas as informações especi
Regulamentos da Lei de Minas e necessários para um plano de produção
a informação seguinte:

(1) detalhes do depósito do Minério, incluindo as reservas provadas, estimadas e
inferidas, as características físicas e químicas, mineralógicas e técnicas dos
minerais;

(ii) concepção do local da mina mostrando a previsão aproximada da localização da
mina e das demais instalações da mina incluindo poços, galerias, infra-
estruturas, escombreiras, represas, entulhos, aterros, edifícios, unidades de
moagem, tratamento e processamento, furos e poços de água, acomodação de
trabalhadores, oficinas e outros edifícios durante os primeiros 10 (dez) Anos
Civis de mineração;

(iii)o cronograma das operações;
(iv)a data provável do início do Desenvolvimento;
(v) a data provável do início da Produção Comercial;

(vi)a Capacidade Instalada da operação, e a quantidade anual estimada do Produto
Mineral Comercial a ser produzido;

(vii) descrição detalhada dos métodos prováveis de mineração a serem usados nos
primeiros 10 (dez) Anos Civis de mineração;

(viii) no caso de mineração subterrânea, a descrição da rocha de cobertura o
depósito, declives temporários e fixos das paredes da mina e da terra superficial;

(ix)no caso de mina a céu aberto, uma indicação da localização da represa para os
depósitos dos desperdícios;

(x) descrição do transporte, ventilação, iluminação, drenagem, e questões de risco e
de segurança;

(xi)descrição dos sistemas locais de abastecimento de água, energia, e necessidades
infra-estruturais e de materiais;

(xii) descrição dos métodos a serem usados para a beneficiação ou processamento
do Minério bruto em Produto Mineral, e a descrição de qualquer perigo que tais
métodos possam representar para os empregados e para o público;
(xiii) descrição das infra-estruturas necessárias para a exploração mineira; Ga

SE
(xiv)proposta preliminar para medidas anti-poluição, protecção ambiental, medidas
de restauração e reabi itação dos solos, incluindo vegetação, bem como
propostas visando a minimização os efeitos de mineração nas águas superficiais
e subterrâneas localizadas na área de mineração, e em áreas adjacentes;

(xv) identificação dos riscos de segurança e saúde para as pessoas envolvidas na
mineração ou na prospecção e para o público em geral, e as propostas de
controlo ou eliminação desses riscos;

armazenados;
(xvii) necessidades em mão-de-obra qualificada e não qualificada;
(xviii) outra informação que o Concessionário Mineiro considere relevante;

(b) descrição do Produto Mineral Comercial provável de ser produzido e vendido; e
como o Concessionário Mineiro tenciona comercializar ou vender o Produto

Mineral Comercial;

(c) descrição de qualquer plano de venda do Produto Mineral Comercial para
Associados e uma descrição detalhada de como o Concessionário Mineiro vai
provar que os preços de venda e quaisquer comissões e taxas associadas de cada
encomenda vendida a Associadas foram feitos numa base justa do mercado;

(d) descrição de como o Concessionário Mineiro prevê financiar o desenvolvimento
da mina;

(e) descrição de qualquer plano de financiamento por meio de empréstimos de uma
Associada incluindo uma descrição detalhada de como o Concessionário Mineiro
pretende provar que os termos e condições de cada empréstimo incluindo o
período de pagamento, taxas de juros, e outras taxas não são mais do que seriam
se os fundos fossem obtidos de outras fontes não associadas;

(£) estudos económicos da renda e custos projectados da mineração, incluindo
vendas anuais, rendimento, custos de capital e custos operacionais, amortização e
outras deduções, lucros, fluxo da caixa, ano de início de retorno do investimento

e taxa interna de retorno anual;

(g) descrição dos planos de compra de bens e serviços a Associadas e uma descrição
detalhada de como o Concessionário Mineiro pretende provar que os preços e
quaisquer comissões e taxas associadas de cada encomenda vendida a Associados

foram feitos numa base justa do mercado;

(h) um plano sumarizado de como o Concessionário Mineiro pretende cumprir as
necessidades de emprego e formação do pessoal de acordo com a Cláusula 18;

(1) descrição de como o Concessionário Mineiro tenciona cumprir com o
estabelecido na Cláusula 13.4.5 sobre a compra de bens e serviços.

CLÁUSULA 8 - FASE DE DESENVOLVIMENTO

8.1 Submissão e aprovação do pedido de Concessão Mineira. O Concessionário
Mineiro fará um pedido de Concessão Mineira dentro da Área do Contrato e o

processamento e a aprovação de tal pedido será feita de acordo com a Lei de Minas.

Gr
82 O Ministro aprovará uma Capacidade Instalada razoável. O Concessionário
Mineiro especificará no seu Plano de Produção Mineira apresentado como suporte ao
seu pedido de Concessão Mineira a Capacidade Instalada da operação planeada, e o(a)
Ministro(a) aprovará a Capacidade Instalada proposta se for razoável. Se o Ministro
considerar que a Capacidade Instalada não é razoável porque é materialmente
inadequada, consideradas as circunstâncias pertinentes, notificará o Concessionário
Mineiro, expressando as razões para a sua reprovação e o Concessionário mingi
poderá apresentar uma proposta revista. Se a proposta revista for no)
reprovada, o Concessionário Mineiro pode submeter a questão da razoab
Capacidade Instalada a um Perito Independente, nos termos estabelecidos lá
29. Se o Perito Independente determinar que a Capacidade Instalada é,
proposta da Capacidade Instalada será aprovada.

8.3 Pré-condições da fase de Desenvolvimento. O Concessionário Minei'ANirici
o Desenvolvimento dentro da Área do Contrato desde que tenha:

(a) obtido uma Concessão Mineira na área onde a mineração será desenvolvida;

(b) obtido o título do direito de uso e aproveitamento da terra na área onde a
mineração será desenvolvida;

(c) obtido uma licença ambiental e aprovação do Programa de Gestão Ambiental de
acordo com a Cláusula 24.3.1;

(d) obtido do Ministro a aprovação da Capacidade Instalada da Operação Mineira
realizada ao abrigo da Concessão Mineira dessa área;

(e) concluído um Acordo de Desenvolvimento Comunitário que tenha sido
aprovado de acordo com o preceituado na Cláusula 19;

(£) todos os direitos sobre o uso e aproveitamento da terra que pertençam a terceiros
na área sujeita ao título do direito de uso e aproveitamento da terra, tenham sido
extintos, compensados, e as pessoas reassentadas; e

(g) apresentada a Notificação do Início de Desenvolvimento ao MIREM, que
especifique a data em que o Concessionário Mineiro pretende começar o
Desenvolvimento, que deve incluir um relatório escrito sobre o plano do começo
do trabalho, uma cópia da Concessão Mineira, uma cópia do direito de uso e
aproveitamento da terra, uma cópia da licença ambiental, uma cópia do Acordo
de Desenvolvimento Comunitário, prova da aprovação do Programa de Gestão
Ambiental, e a quantidade da Produção Comercial.

8.4 Obrigação de trabalho na fase de Desenvolvimento.

Desde que o Concessionário Mineiro, ou qualquer Operador Mineiro ou os
subcontratados tenham acesso a transporte ferroviário e instalações portuárias
para o manuseamento e carregamento de produto minério para exportação,
adequados, próprios para atender à finalidade e atempado, mediante condições
viáveis em termos comerciais, O Concessionário Mineiro deve começar o
Desenvolvimento no prazo de 24 (vinte e quatro) meses a contar da data da
emissão da licença Ambiental ou da Autorização de Uso e Aproveitamento da
terra, qualquer que seja a primeira a ser atribuída. O Concessionário Mineiro
investirá um mínimo de US$50,000,000 (cinquenta milhões de dólares dos
Estados Unidos da América) em infraestruturais e Desenvolvimento na Área do
Contrato. À não observância pelo Concessionário Mineiro destas obrigações no
prazo de vinte e quatro (24) meses a contar da data da Notificação de Início pelo
Concessionário Mineiro será fundamento para resolver o presente Contrato e
revogar a Concessão Mineira. As obrigações do Concessionário Mineiro no
âmbito deste artigo terminam com a resolução deste Contrato ou extinção da
Concessão Mineira por qualquer motivo, incluindo, mas não limitado a, decisão

<=

pelo Concessionário Mineiro para resolver este contrato como estipulado na
Cláusula 28.

8.5 O Concessionário Mineiro Notificará o Director(a) Nacional de Minas que a
despesa foi realizada. Quando o Concessionário Mineiro tiver cumprido o
estabelecido nas Cláusulas7.3.1sobre a despesa, Notificará o(a) Director(a) Nacional
de Minas e anexará à notificação uma cópia do Relatório de Despesa Cumulativa
preparado de acordo com a Cláusula 20.6.

8.6 O(a) Director(a) Nacional de Minas Notificará o Concessionário Mineiro sobre o

cumprimento da obrigação da despesa. No prazo de 45 (quarenta e cinco) Dias de
Calendário a contar da recepção da Notificação apresentada pelo Concessi

Mineiro de acordo com a Cláusula 8.5, o(a) Director(a) Nacional de Minas
o Concessionário Mineiro sobre o cumprimento da despesa nos termos da:
7.31 e 84 e se a obrigação não tiver sido cumprida, os motivos por que dia
satisfeita.

da Cláusula 8.6, o Concessionário Mineiro pode, conforme o caso, emendar o
Relatório da despesa cumulativa ou submeter a questão da satisfação da obrigação da
despesa nos termos da Cláusula 7.3.1 e 8.4 a um Perito Independente nos termos do
disposto na Cláusula 29.

8.6.2 Se o Perito Independente determinar que a obrigação da despesa nos termos da
Cláusula 7.3.1 e 8.4 foi satisfeita, o cumprimento da obrigação da despesa será
considerada aprovada nos termos deste Contrato.

CLÁUSULA 9 E DE EXPL O MIN

91 Obrigações da fase de Exploração Mineira: O Concessionário Mineiro deverá

cumprir com todas as obrigações exigidas pela sua Concessões Mineira bem como
todas as obrigações relacionadas e como especificadas na Lei de Minas e no presente
Contrato.

9.2 Início da Produção Comercial. Desde que o Concessionário Mineiro, ou
qualquer Operador Mineiro ou os Subcontratados tenham acesso a transporte
ferroviário e instalações portuárias para o manuseamento e carregamento de Produto
Mineiro para a exportação, adequados, próprios para atender à finalidade, e
atempados, mediante condições viáveis em termos comerciais, o Concessionário
Mineiro iniciará a Produção Comercial em cada Área de Concessão Mineira dentro da
Área do Contrato no prazo de 36 (trinta e seis) meses a contar da data da emissão da
licença ambiental ou título de uso e aproveitamento da terra dessa Concessão Mineira,
qualquer que seja a última a ser concedida. Se o Concessionário Mineiro não cumprir
com este requisito, o(a) Ministro(a) poderá revogar a respectiva Concessão Mineira de
acordo com o disposto na Lei de Minas.

9.3 Notificação do Início da Produção Comercial. O Concessionário Mineiro

Notificará o(a) Director(a) Nacional de Minas antes do início da Produção Comercial
da Concessão Mineira dentro da Área do Contrato. Tal Notificação deverá ser feita
com uma antecedência de pelo menos 30 (trinta) dias de calendário antes de tal início.

9.4 Obrigações de trabalho da fase de Exploração Mineira.
9.4.1 Notificação de alterações. O Concessionário Mineiro Notificará o(a)
Director(a) Nacional de Minas de qualquer alteração planeada e significante nos

regulamentos e do presente Contrato.

10.2 Recuperação da Área da Licença de Prospecção e Pesquisa. O Cd
Mineiro deverá recuperar, de modo contínuo, qualquer área da Licença d
e Pesquisa perturbada pelas Operações de Contrato realizadas relativa:
Licença de Prospecção e Pesquisa durante e antes do fim do prazo da
Prospecção e Pesquisa e deixá-la em condições razoavelmente similars
existiam antes da emissão da Licença de Prospecção e Pesquisa.

10.3 Recuperação da área de Concessão Mineira. O Concessionário Mineiro deverá

recuperar, de modo contínuo, a área perturbada pelas Operações Mineiras realizadas
relativamente a uma Concessão Mineira de acordo com o Programa de Gestão
Ambiental aprovada em conformidade com a Cláusula 24.3.1durante e antes do fim
do prazo da Concessão Mineira.

10.4 Garantias Financeiras. O Concessionário Mineiro é obrigado a apresentar e
manter o número de garantias financeiras nos tipos e valores aprovados no Programa
de Gestão Ambiental de acordo com a Cláusula 24.4.2.

10.5 Encerramento da Mina.

10.5.1 Declaração de Encerramento. O Concessionário Mineiro Notificará o(a)
Director(a) Nacional de Minas com uma antecedência de seis (6) meses antes do
encerramento permanente da mina dentro da Área do Contrato, e tal Notificação

deverá incluir os motivos da decisão do encerramento da mina.

10.5.2 Dever de manter segurança. O Concessionário Mineiro deverá tornar segura a
área perturbada pelas Operações Mineiras sob a sua Concessão Mineira antes desta
expirar de modo a garantir a segurança a longo prazo ao público e a futuros Utentes
da terra. Esta obrigação incluí mas não se limita a:

(a) todos os poços, incluindo os que permitem acessos e ventilação deverão ser
permanentemente selados;

(b) todas as linhas de distribuição de energia usadas exclusivamente pelo
Concessionário Mineiro devem ser removidas;

(c) todos os poços com declives pronunciados e escarpaduras artificiais devem ser
nivelados de tal modo a tornar a curva de nível e os limites seguros de tal modo a
evitar quedas inadvertidas, c onde for necessário, vedados e com sinalização
permanente que indique a existência de perigo;

(d) todas as represas quer sejam para água, entulhos ou resíduos devem ser seguros
de modo a resistir a colapsos.

10.5.3 Plano de Encerramento da MinalO Concessionário Mineiro deverá
desenvolver, e actualizar periodicamente, de cinco em cinco anos, como parte do
Programa de Gestão Ambiental, e em consulta com a autoridade local e a
Comunidade local, um Programa de Encerramento da Mina, o qual prepare a
comunidade local para o eventual encerramento das Operações Mineiras. Tal
programa deve ser articulado com o Acordo de Desenvolvimento Local em
conformidade com o disposto na Cláusula 19.2.2.

10.5.4 Remoção de bens móveis, imóveis e não removíveis.

Sujeito a que o Governo compre os bens móveis, imóveis e não removíveis em
conformidade com o disposto na Cláusula 22.2, o Concessionário Mineiro
deverá, aquando do encerramento da mina, remover todos os bens móveis.
Todos os bens imóveis, tais como edifícios, instalações e vedações (excepto os
necessários para preservar a segurança) devem ser demolidos e o local nivelado,
excepto se a propriedade dos bens for transferida para um usuário ou ocupante -

métodos de operação, alteração da extensão do trabalho, e alterações no Plano de
Produção Mineira.

9.42 O Concessionário Mineiro poderá apresentar um Plano de Produção Mineira
revisto. De tempos em tempos o Concessionário Mineiro poderá apresentar um Plano
de Produção Mineira revisto e pode rever igualmente a estimativa da Capacidade
Instalada. O(a) Ministro(a) aprovará tal Capacidade Instalada revista se for razoável. Se
a aprovação do pedido da revisão da Capacidade Instalada não foi concedida ou não
for indeferida no prazo de 45 (quarenta e cinco) dias a contar da data da entrega do
pedido pelo Concessionário Mineiro ao Ministro, o Governo concorda que a
aprovação considera-se tacitamente concedida. Se o(a) Ministro considerar qu
Capacidade Instalada revista não é razoável porque é materialmente inadequa
em conta todas as circunstâncias relevantes, deverá informar o Con;
Mineiro, no prazo de 30 (trinta) Dias de Calendário, contados da data da
do pedido, explicitando os motivos do seu despacho. O Concessioná
poderá apresentar uma nova proposta revista da Capacidade Instalada. Se
à Capacidade Instalada não for aprovada, o Concessionário Mineiro poder:
o assunto a decisão por um Perito Independente de acordo com a Cláusula
Perito Independente decidir que a Capacidade Instalada proposta é razoa
Capacidade Instalada considerar-se-á aprovada.

9.43 O Concessionário Mineiro deverá manter a Produção Comercial. O
Concessionário Mineiro deverá manter níveis de Produção Comercial em cada uma
das suas Áreas de Concessão Mineira dentro da Área do Contrato em cada ano após o
Ano Civil no qual a Notificação do Início de Produção Comercial dessa área tenha
sido apresentada ao Director Nacional de Minas de acordo com a Cláusula 9.3.

944 A Pr ão Cometcial satisfaz os níveis mínimos das obrigações de trabalho.
O Governo concorda que o cumprimento pelo Concessionário Mineiro dos requisitos
especificados na Cláusula 9.4.3 de manter os níveis de Produção Comercial na Área da
Concessão Mineira dentro da Área do Contrato satisfaz as obrigações do
Concessionário Mineiro quanto à produção anual dessa Concessão Mineira.

9.4.5 -Paralisação das Operações. Sujeito à Cláusula 9.4.2, o Concessionário Mineiro
deverá manter a Produção Comercial na Área da Concessão Mineira na Área do
Contrato durante 5 (cinco) anos consecutivos após o Concessionário Mineiro ter
apresentado a Notificação do Início da Produção Comercial de acordo com a Cláusula
9.3 relativamente a essa Concessão Mineira.

9.5 Expansão, modificação de instalações, desenvolvimento de depósitos adicionais
de Minério.
Antes de realizar qualquer expansão de Operações Mineiras, de fazer qualquer
alteração de vulto em instalações e de desenvolver quaisquer depósitos adicionais
de Minério dentro da Área da Concessão Mineira, o Concessionário Mineiro
deverá submeter para aprovação pelo Director Nacional de Minas, uma
estimativa da Capacidade Instalada revista, o Produto Mineiro Comercial a ser
produzido anualmente e os meios da sua produção, de acordo com o disposto na
Cláusula 9.4.2.

CLÁUSULA 10 - FASE DE RECUPERAÇÃO E ENCERRAMENTO

10.1 Obrigações da fase de recuperação e encerramento. O Concessionário Mineiro
deverá, relativamente as suas Licenças de Prospecção e Pesquisa e Concessões
Mineiras na Área do Contrato, cumprir com todas as obrigações de recuperação e
encerramento das Licenças de Prospecção e Pesquisa e Concessões Mineiras
especificadas na Lei de Minas, nos Regulamentos Ambientais e em Planos de Gestão

da terra ou para a comunidade local. Os bens não removíveis, tais como represas
de entulhos e poços devem ser conservados seguros de acordo com o disposto
na Cláusula 10.5.2. Sem prejuízo destes requisitos e das disposições do
Regulamento da Lei de Minas sobre o destino da propriedade, quaisquer bens
móveis, imóveis e não removíveis do Concessionário Mineiro que permaneçam
no solo que anteriormente tenha sido objecto de uma Concessão
Concessionário Mineiro serão considerados abandonados e
propriedade do Estado sem quaisquer encargos.

CLÁUSULA 11 - DISPOSIÇÕES CAPACITANTES

Aplicável e outras disposições deste Contrato, o Concessionário Mineiro teri"ô
direitos que a seguir são descritos em adição a qualquer direito concedido por um
Título Mineiro dentro da Área do Contrato:

(a) o direito de ingressar e ocupar a(s) Área(s) de Prospecção e Pesquisa e da(s)
Concessão(ões) Mineira(s) concedidas ao Concessionário Mineiro dentro da Área
do Contrato;

(b) o direito exclusivo de ingressar e ocupar a(s) Átea(s) de Prospecção e Pesquisa e
da(s) Concessão(ões) Mineira(s) concedidas ao Concessionário Mineiro dentro da
Área do Contrato, após a extinção ou compensação de direitos de uso e ocupação
de Terceiros de acordo com a Lei de Minas e Lei de Terras.

(c) sujeito aos direitos de qualquer Terceiro e requisitos e restrições de uso da terra, o
direito de uso, colocar ou construir, sobre ou sob a terra ou água, as estradas,
caminhos-de-ferro, tubos, condutos, esgotos, drenos, arames, linhas ou outras
infra-estruturas que sejam necessárias ou apropriadas.

(d) o direito de utilizar infra-estruturas e outros bens do domínio público ou
património estatal nos termos do disposto na Cláusula 23;

(e) o direito de construir aeroportos e linhas férreas, portos e outras infra-estruturas,
instalações e estruturas razoavelmente necessárias para facilitar as Operações
Mineiras;

(f) o direito exclusivo de remover, tratar e dispor de sobrecarga, solos e sub-solos,
madeira e outro material, incluindo Minério e outras obstruções para realizar
perfurações, trincheiras de teste, galerias e outras escavações, tomar, remover e,
se necessário, exportar amostras incluindo amostras volumosas para teste e
análise num laboratório ou como parte de uma instalação piloto ou para estudos e
pesquisa de mercado, mediante autorização da entidade competente;

11.2 Áreas Reservadas e protecção de certos lugares. Em conformidade com a Lei de
Minas, o Concessionário Mineiro não deverá conduzir quaisquer operações, durante a
prospecção e pesquisa, desenvolvimento, mineração, e processamento em áreas
reservadas ou áreas excluídas. O Governo concorda que depois da Data Efectiva não
qualificará qualquer área dentro da Área do Contrato como área reservada ou excluída
da prospecção ou mineração a não ser que tal reserva ou área excluída seja um lugar
de significativa importância arqueológica. O Concessionário Mineiro não conduzirá
Operações de Prospecção e Pesquisa em zonas total ou parcialmente protegidas sem
uma autorização escrita do(a) Ministro(a) e de outra autoridade competente. O
Concessionário Mineiro conduzirá as suas Operações de Contrato de forma a, sempre
que seja prático, minimizar os danos dos locais da Área de Contrato, as infra-
estruturas e instalações. de interesse histórico, cultural, religioso ou outro interesse

público.

11.3 Excepção a novos minerais reservados. O Governo concorda que qualquer

mineral designado como reservado ou excluído depois da Data Efectiva e de acordo
com a Lei de Minas, não deverá ser considerado reservado ou excluído para os efeitos

deste Contrato.

de direitos de passagem alternativas, direitos ao acesso ou qualquer reassentamento de
habitantes locais cujas restrições de acesso para ou reassentamento de qualquer terra
seja necessária para as Operações Mineiras. Os arranjos devem ser feitos e a
compensação paga antes de qualquer vedação da área ou transferência. Se o
Concessionário Mineito e tais Utentes e ocupantes da terra não chegarem a acordo
quanto ao valor da compensação /reassentamento, eles podem solicitar o MIREM
para fazer a mediação, e o MIREM envidará os seus melhores esforços para
nestes casos. Se os Utentes da terra se recusarem a serem transferidos ou iz
ou não concordem no valor da compensação então estes ou o Concessionifo
podem remeter o caso ao tribunal competente.

11.9 Fotografia aérea. O Concessionário Mineiro deverá obter uma auto:
do Ministro e outras entidades governamentais competentes indicadas pé
antes de fazer fotografias aéreas.

11.10MIREMassistirá o Concessionário Mineiro. O MIREM envidará os seus
melhores esforços para assistir, acelerar e procurar autorizações e ou outros actos, por
entidades Governamentais, necessários ou desejáveis para o Concessionário Mineiro

executar as Operações Mineiras.

11.11MIREM assistirá a adquirir certa informação. O MIREM deverá, se for
solicitado pelo Concessionário Mineiro, envidar os seus melhores esforços para assistir
o Concessionário Mineiro a obter toda a informação geológica, de furos, de
Exploração Mineira e outra informação relativa à Área do Contrato, incluindo mapas
de localização de sondagens, detidas pelo MIREM ou detido por qualquer entidade do
Governo, sujeito ao pagamento das taxas normais cobradas pelas entidades
competentes. O disposto na presente cláusula não se aplica a Dados Mineiros ou
informação que seja tratada como confidencial pelo Estado.

11.12 O Concessionário Mineiro pode exportar amostras. O Concessionário Mineiro

pode remover, transportar, analisar e exportar minerais para ensaio, processamento,
exames laboratoriais, análise e pesquisa de mercados e dispôr de tais amostras desde
que tal exportação e disposição sejam feitas em cumprimento dos procedimentos
especificados na Lei de Minas.

11.13 O Concessionário Mineiro deve pagar os encargos habituais. O Concessionário
Mineiro pagará as taxas e os encargos aplicáveis por quaisquer serviços, infra-
estruturas usadas e direitos especiais concedidos para o Concessionário Mineiro
pelo Governo a pedido do Concessionário Mineiro e em conexão com as

Operações Mineiras.

11.14 Cooperação em caso de conflito de direitos. O Concessionário Mineiro pode
exercer todos os seus direitos explicitados nesta Cláusula durante a vigência deste
Contrato e o MIREM deverá cooperar com o Concessionário Mineiro em esforços
conjuntos para reduzir qualquer interferência ou dificuldades que possam surgir de
Terceiros operando com direitos conflituosos.

11.15 Empreiteiros e licenciamento de empreitadas; empreiteiros e engenheiros e
subcontratados não residentes. Qualquer empresa estrangeira ou qualquer filial de uma
empresa estrangeira contratada pelo Concessionário Mineiro para os propósitos das
Operações Mineiras beneficiará de um regime especial de licenciamento sob o qual
ser-lhes-á concedida uma licença temporária (alvará) pela Autoridade Competente,
válida para o período do contrato ou subcontrato, mediante submissão de uma carta
pelo Concessionário Mineiro informando sobre a contratação, providenciando
informações relativas à identificação do contrato ou do subcontratado, incluindo o
nome, endereço e outra informação sobre o contacto do representante local, a

duração do contrato e as Operações Mineiras a serem levadas a cabo. O MIREM LE

11.4 O Concessionário Mineiro deverá respeitar os direitos de terceiros durante a
prospecção e pesquisa. No exercício de direitos concedidos à Concessionário Mineiro
na(s) sua(s) Licença(s) de Prospecção e Pesquisa, o Concessionário Mineiro deverá
tomar em conta outros direitos de Terceiros reconhecidos ou concedidos pelo Estado
como a pastagem, pesca, água, corte de madeira, direitos inerentes à actividade
agrícola, e o direito à passagem, conduzindo as suas Operações de Prospecção e
Pesquisa de modo a minimizar, na medida do possível, a interferência com o exercício
de tais outros direitos por Terceiros.

Mineiro devetá permitir a determinados Terceiros a utilização da Área d&*Con:
sujeita à Concessão Mineira, incluindo a permissão para:

d essionáriti,
trága E

(a) pesquisas científicas por instituições educacionais e agências governamenta

(b) acesso através e por via da Área do Contrato a áreas adjacentes desde que não
interfira com as Operações Mineiras;

(c) a construção e usos de vias de água, canais, condutas, oleodutos, gasodutos,
esgotos, drenos, cabos, linhas de transmissão, estradas desde que não interfiram

com as Operações de Mineração.

11.6 As infra-estruturas devem obedecer ao estipulado. Sujeito à Lei Aplicável e
outros termos e condições deste Contrato, na planificação, construção,
estabelecimento, uso e manutenção de todas as infra-estruturas e edifícios necessários
para as Operações Mineiras, o Concessionário Mineiro deverá:

(a) consultar e coordenar as suas acções com quaisquer estudos e planos regionais
ou nacionais levados a cabo pelo ou para o Estado ou aprovados pelo Estado;

(b) cumprir os padrões constantes dos tratados e legislados de aplicação geral em
Moçambique; e

(c) observar qualquer directriz razoável de autoridade regional ou nacional do
Estado responsável pelo planeamento físico e administração.

11.7 O Concessionário Mineiro é responsável pela compensação por danos causados.

O Concessionário Mineiro será responsável por qualquer dano causado por si ou seus
subcontratados a qualquer propriedade, culturas, restrição ou vedação de acesso à
Área do Contrato por qualquer Pessoa com direitos de uso e aproveitamento da terra
ou com direito de servidão. O Concessionário Mineiro deverá pagar compensação às
partes lesadas conforme estabelecido na Lei aplicável.

11.8 O Concessionário Mineiro compensará e assistirá no reassentamento dos Utentes
da terra. Se o Concessionário Mineiro considerar que a contínua presença de Utentes e
ocupantes da terra dentro da Área da Concessão Mineira é incompatível com as
Operações de Mineração ou Operações de Processamento, deverá compensar e
assistir no reassentamento de tais Utentes da terra. O Concessionário Mineiro pagará a
compensação pela transferência ou percas do direito de uso e aproveitamento da terra,
edifícios, culturas, árvores económicas, outras benfeitorias, percas de lucros derivados
do uso da terra devido a ocupação ou danificados pelo Concessionário Mineiro na
condução de actividades no âmbito do presente Contrato. A referida compensação
deverá ser equivalente a um valor monetário necessário para colocar tais utentes e
ocupantes da terra em condições substancialmente similares às que tinham antes de
serem transferidos e deve igualmente incluir um justo valor de mercado de qualquer

cultura destruída bem como custos de transferência resultantes do reassentamento.
Concessionário Mineiro será igualmente responsável pela procura, incluindo os custos, <A

envidará os seus melhores esforços com vista a assistir e acelerar a obtenção, pelo
Concessionário Mineiro, das necessárias autorizações para os efeitos previstos na
presente cláusula.

CLÁUSULA 12 - DIREITOS E OBRIGAÇÕES DAS PARTES
12.1 Obrigações do Concessionário Mineiro. O Concessionário Mineiro terá todas as

obrigações impostas por este Contrato, Lei Aplicável, e as impostas pelas suas
Licenças de Prospecção e Pesquisa e Concessões Mineiras, de acordo com a Lei de
Minas.

Sujeito as restrições impostas por este Contrato, a Lei de Minas e a
Concessionário Mineiro, o Operador Mineiro e seus Subcontratados, S
direitos conferidos nos termos do presente Contrato, das Licenças deProspecção e
Pesquisa, das Concessões Mineiras, dentro da Área do Contrato, de acon com a Lei
de Minas, incluindo mas não limitado os seguintes direitos: Secçã

(a) o direito exclusivo de conduzir todos os tipos de Operações de Prospecção e
Pesquisa dentro da(s) Área(s) da Licença de Prospecção e Pesquisa;

(b) o direito exclusivo de conduzir todos os tipos de Operações de Prospecção e
Pesquisa, Desenvolvimento, Operações Mineiras e Operações de Processamento
dentro da(s) área(s) da Concessão Mineira;

(c) construir todas as instalações industriais, administrativas, residenciais, médicas e
outras instalações, edifícios ou infra-estruturas necessárias para as Operações
Mineiras;

(d) dispor livremente da sua propriedade e organizar o seu empreendimento como
entender;

(e) contratar e demitir trabalhadores, e obter as necessárias permissões de trabalho,
vistos e documentos de residência para os seus trabalhadores estrangeiros;

(f) utilizar a água, madeira e outros materiais dentro da(s) área(s) de Prospecção e

Pesquisa para os propósitos das Operações de Prospecção, mas não para fins
comerciais ou venda, a menos que seja parte de um amplo programa de
Desenvolvimento Comunitário;

(g) utilizar uma porção da(s) Área(s) da Concessão Mineira para agricultura ou
criação de gado, para produzir alimentos e bens de consumo para os que estejam
envolvidos com as Operações Mineiras;

(h) importar os necessários bens, serviços e fundos;

(1) fazer amostragem a granel e processamento experimental de Recursos Minerais
dentro da Área do Contrato, desde que tal não exceda o limite que seja razoável
para determinar o potencial mineiro;

()) dispor livremente de todo o Produto Mineral Comercial extraído no decurso das
Operações de Prospecção e Pesquisa, desde que o Concessionário Mineiro não
realize Operações Mineiras, e desde que o Concessionário Mineiro o declare a(o)
Director(a) Nacional de Minas e pague o imposto sobre a produção, taxas, e
outros impostos aplicáveis;

(k) vender, exportar e dispor do Produto Mineral Comercial, obtido das suas
Concessões Mineiras dentro da Área do Contrato, em mercados estrangeiros;

(1) dispor do Produto Mineral Comercial obtido da(s) suas Licenças de Mineração
dentro da Área do Contrato , em mercados domésticos;

(m) durante a vigência da(s) Concessões Mineiras, e os seis (6) meses subsequentes,
sem qualquer formalidade particular, transportar ou ter os produtos das suas
operações, incluindo Produto Mineral Comercial, transportados para locais de
armazenamento, tratamento e despacho;

(n) se o Estado celebrar contratos com outros Estados destinados a facilitar o
transporte de produtos através do território de outros Estados, todas as
vantagens provenientes de tais acordos;

(o) estabelecer instalações de processamento dentro de Moçambique para
acondicionamento, tratamento, refinação e transformação, incluindo o trabalho
com os metais e ligas, compostos ou derivados brutos de tais substâncias
mineiras;

(p) adquirir, usar e operar, de acordo com a Lei Aplicável, rádio e outras meios de
comunicação, helicópteros, aviões não militares, ou outros meios de transporte,
juntamente com equipamentos e meios auxiliares necessários para as Operações
Mineiras.

E MO
CAD
, SAUNA

12.3 Obrigações do Governo. O Governo, em relação ao seu relacionamen
Concessionário Mineiro, deverá ter todas as obrigações i impostas por este C,

Concessão Mineira dentro da Área do Contrato.

12.4 Direitos do Governo. Sujeito a quaisquer restrições impostas por este Con'
Governo deve ter todos os direitos acordados sob este Contrato, a Lei de Minas;

Regulamentos da Lei de Minas, e a Lei Aplicável.

CLÁUSULA 13 - MÉTODO DE OPERAÇÃO
13.1 O Concessionário Mineiro deve ser uma pessoa colectiva. Durante a vigência

deste Contrato, o Concessionário Mineiro deve ser uma pessoa colectiva constituída
> Pp
quer como uma pessoa colectiva pública ou privada à luz das leis de Moçambique.

13.2 As operações devem estar de acordo com práticas aceites. Durante a vigência
deste Contrato o Concessionário Mineiro deverá conduzit as Operações Mineiras de

forma segura e cotrecta e cumprir todas as obrigações aqui estabelecidas e de acordo
com a Lei Aplicável e as melhores práticas e padrões internacionalmente aceites de
pesquisa, mineração e ambientais, e terá plena responsabilidade de assegurar o
cumprimento e assumir todos os riscos dele decorrente.

13.2.1 Resolução de Disputas em caso de conflito. No caso de ocorrer uma disputa
entre as Partes no âmbito do disposto na Cláusula 13.2, sobre os significados da boa

prática de trabalho, ou melhores práticas e padrões internacionais de prospecção e
pesquisa, mineração e ambientais, então qualquer das Partes pode submeter o
diferendo para resolução, de acordo com a cláusula 29, por um Perito Independente.

13.3 Indemnização e isenção de responsabilidades por operações anteriores. O

Concessionário Mineito deverá indemnizar o Estado por qualquer acção ou
revindicação ao Estado resultante de algum acto ou omissão por parte do
Concessionário Mineiro na implementação deste Contrato. O Concessionário Mineiro
não terá responsabilidade directa ou derivada que seja consequência das Operações de
Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras ou Operações de
Processamento e outras operações relacionadas com qualquer parte da Área do
Contrato realizadas por Terceiros antes da Data Efectiva deste Contrato.

13.4 Operadores, Subcontratados, pagamentos a Associados, preços e custos de
transferências, bens e serviços locais.

13.4.1 Operadores e Subcontratados. O Concessionário Mineiro pode indicar
Operadores ou outros Subcontratados incluindo Associados do Concessionário 4

Mineiro para levar a cabo os seus direitos e obrigações, desde que:
deverá ser notificado ao Director Nacional de Minas no prazo de 30 (trinta) Dias de
Calendário após a Data Efectiva. Este gestor residente ou, na sua ausência, o seu
substituto, será o representante oficial do Concessionário Mineiro em Moçambique e
deverá ter poderes para, em nome do Concessionário Mineiro, realizar os actos
necessários para executar as Operações Mineiras de acordo com a Lei de Minas e o
estabelecido no presente Contrato. O Concessionário Mineiro deverá Notificar o
Director Nacional de Minas, no prazo de 14 (catorze) Dias de Calendário, de qua
alteração da pessoa indicada como Gestor Residente.

13.6 Manutenção e Inspecção

13.6.1 Equipamento a ser mantido em condições de se a. O Collessio:
Mineiro deverá ter e manter toda a maquinaria, equipamento e outros benk adquiri

pata as Operações Mineiras em condições de trabalho boas e seguras.
Ze
13.6.2 Método de determinação do volume de Produto Mineral. O métoas
medição ou pesagem de Produto Mineral extraídos para venda comercial ou qualquer
outra forma de transmissão comercial será sujeito a aprovação do Director Nacional
de Minas, e este terá o direito de, a qualquer momento, testar ou examinar quaisquer
aparelhos de medição ou pesagem, na forma, intervalos e meios que entenda
convenientes. O Concessionário Mineiro não deverá fazer qualquer alteração no
método ou métodos de medição e/ou pesagem utilizados ou em quaisquer aparelhos,
equipamento ou outra maquinaria utilizada para esses efeitos sem consentimento por
escrito do Director Nacional de Minas, que deverá sempre exigir que nenhumas
alterações possam ser feitas sem a presença de um representante autorizado da DNM.

13.6.3 Efeitos de métodos ou aparelhos de medição deficientes. No caso de se

detectar qualquer defeito ou alteração nos aparelhos de medição ou métodos, tal
alteração ou defeito deve ser imediatamente reparado. Excepto se o Concessionário
Mineiro demonstrar o contrário de forma satisfatória para o Director Nacional de
Minas, presume-se que tal deficiência ou alteração existiu nos 3 (três) meses
precedentes, ou desde a data do último teste e exame do equipamento, consoante o
que seja o maior período, e serão consequentemente ajustados quaisquer pagamentos
devidos ao Governo relativamente às Operações Mineiras afectadas.

13.6.4 MIREM pode observar e fiscalizar. Sem prejuízo de quaisquer obrigações ou

direitos do MIREM a observar ou fiscalizar qualquer operação no âmbito de Licenças
de Prospecção e Pesquisa ou Concessões Mineiras nos termos da Lei de Minas, o
MIREM poderá, através de tTepresentantes devidamente credenciados, observar -a
condução das Operações Mineiras pelo Concessionário Mineiro na Área do Contrato
e também fiscalizar, examinar e auditar todos os bens, contas, registos, maquinaria,
equipamento, Dados Minerais e informação mantida pelo Concessionário Mineiro
relativamente a tais Operações Mineiras.

13.6.5 MIREM suportará todos os custos de observação e fiscalização. No exercício
dos seus direitos de observação, exame e auditoria estabelecidos na cláusula anterior
ou qualquer outra cláusula do presente Contrato, o MIREM deverá suportar todos os
encargos decorrentes, excepto os relativos a apresentação de documentos pelo
Concessionário Mineito que o MIREM tenha direito a ter acesso ou que sejam
necessários para efeitos de qualquer auditoria, incluindo à verificação dos preços de
compra de qualquer bem ou serviço adquirido ou preços de venda de qualquer bem
ou Produto Mineral Comercial. O Concessionário Mineiro deverá ainda fornecer ao
MIREM ou seus representantes autorizados, sem qualquer custo, qualquer assistência
e meios que sejam razoavelmente necessárias e que estejam normalmente disponíveis
para o Concessionário Mineiro e seus funcionários e representantes na condução das
Operações Mineiras, de forma a assegurar O efectivo exercício dos direitos acima
referidos de inspecção, exame e auditoria.

(a) o Concessionário Mineiro permaneça sempre integralmente responsável pelo
cumprimento das suas obrigações nos termos estabelecidos neste contrato;

(b) os Operadores ou Subcontratados deverão ser seleccionados prudentemente e
de acordo com os padrões da indústria; e

(o) os Operadores e Subcontratados não terão quaisquer direitos ou obrigações
relativamente a este Contrato que sejam autónomos ou independentes dos
direitos e obrigações do Concessionário Mineiro.

13.4.2 Pagamento a Associadas. Quaisquer pagamentos a qualquer Associa,
execução ou prestação de qualquer serviço ou pela aquisição de quais
relacionados com as Operações Mineiras, seja por via de um contrato
qualquer outra, tal como o apoio com pessoal, deverão ser documentados
detalhada e deverão ser razoáveis e competitivos relativamente a honorári
cobrados por terceiros por serviços e bens equivalentes, e não deverão ser
aos honorários e preços mais vantajosos cobrados por tal Associada a Terck
serviços e bens equivalentes. Se o Director Nacional de Minas entender
pagamento feito pelo Concessionário Mineiro a uma Associada pela execução ou
prestação de qualquer serviço ou pela aquisição de quaisquer bens não é razoável e
competitivo como honorários e preços cobrados por Terceiros por serviços e
produtos equivalentes, o Director Nacional de Minas, em articulação com a
Autoridade Tributária competente, procederá ao ajuste de tais montantes de forma a
reflectir o pagamento que deveria ter sido feito tendo em conta os preços de mercado
pata operações similares numa base independente do mercado, para efeitos de cálculo
de quaisquer impostos ou contribuições pagáveis ao Governo.

13.4.3 Registo exacto de compras. Sempre que o Concessionário Mineiro empregue
um agente de compras, todos os preços de bens devem ser discriminados e reflectir o
preço real dos bens, quaisquer comissões ou descontos e quaisquer taxas pelos

serviços do agente.

13.4.4 Transferências de preços ou custos. O Concessionário Mineiro compromete-se
a não realizar transacções que impliquem transferências de preços ou custos na venda
dos Produto Mineral e na aquisição de bens e serviços que possam resultar numa
redução ou perca ilegítima de rendimentos tributários do Governo.

13.4.5 Preferência por bens e serviços moçambicanos. De acordo com a Lei de Minas,

o Concessionário Mineiro e todos os que trabalhem para si devem dar preferência a
Pessoas moçambicanas para todos os contratos de construção, fornecimento ou
serviços (incluindo frete e transporte), desde que ofereçam preços, quantidades,
qualidade e prazos de entrega que sejam pelo menos equivalentes. O Concessionário
Mineiro deverá dar preferência a bens e materiais disponíveis em Moçambique que
sejam de qualidade comparável internacionalmente, estejam disponíveis nos prazos
solicitados e em quantidades suficientes, e sejam oferecidos a preços competitivos no
momento da entrega. O Concessionário Mineiro concorda que deverá iniciar e manter
um sistema pelo qual todas as aquisições de bens e serviços associados com as
Operações Mineiras após a outorga da primeira Concessão Mineira serão publicitados
através de publicação em jornais moçambicanos e de um »ebsite apropriado.

13.4.6 es relacionados com associadas, informações de pagamentos e compras
refe is. Se existir qualquer disputa entre as Partes decorrente do disposto nas

usulas 13.3.2, 13.3.3, 13.3.4 ou 13.3.5, qualquer das Partes poderá submeter a
matéria para decisão por um Perito Independente, de acordo com o estabelecido na
Cláusula 29.

13.5 Gestor residente e representante. Durante a vigência do presente Contrato, o
Concessionário Mineiro deverá confiar a gestão das Operações Mineiras a um gestor
residente e, na sua ausência, a um substituto residente em Moçambique, cujo nome

13.6.6 Poderes do Estado não reduzidos contratualmente. Nada no presente Contrato
deverá ser interpretado como limitando por qualquer forma os direitos do Estado nos
termos de qualquer Lei Aplicável ou competência legal de auditar, examinar ou
fiscalizar os bens, contas, registos, Dados Minerais e informação mantida pelo
Concessionário Mineiro relativamente às Operações Mineiras.

CLÁUSULA 14 - FINANCIAMENTO
14.1 Boas Práticas financeiras. A fonte e método de financiamento das Operações

Mineiras no âmbito deste Contrato deverão ser feitas de acordo com as boas práticas
financeiras prevalecentes na indústria mineira internacional.

14.2 Concessionário Mineiro poderá determinar eios i to. O
Concessionário Mineiro poderá determinar em que medida o financiamento das
Operações Mineiras serão feitas através da emissão de acções do Concessionário
Mineiro (ou seu sucessos), através de empréstimos pelo Concessionário Mineiro (ou
seu sucessor) ou por uma Associada, ou por quaisquer outros meios. Contudo,
nenhum financiamento das Operações Mineiras, mesmo que promovida por
Associada ou não associada, deverá resultar numa dívida financeira que exceda oitenta
por cento (80%) do financiamento total das Operações Mineitas, quer seja prestado
por uma Associada ou outro Terceiro.

14.3 Financiamento a ser feito numa base razoável. Qualquer empréstimo a longo

prazo ou outro financiamento concedido ao Concessionário Mineiro ou a uma
Associada para as Operações Mineiras deverá ter condições de reembolso e taxas de
juros efectivas (incluindo descontos, balanços de compensação e outros custos de
obtenção de tais empréstimos) que sejam razoáveis e apropriados para o
Concessionário Mineiro nas circunstâncias prevalecentes nos mercados financeiros
internacionais.

14.4 Concessionário Mineiro deverá it com lei sobre empréstimos ext: . O
Concessionário Mineiro deverá cumprir com todos os procedimentos especificados na
Lei Aplicável relativamente a contratação e reporte de empréstimos externos.

14.5 Possibilidade de alterações para facilitar financiamento. É reconhecido que uma

porção do financiamento das Operações Mineiras pode ser feito através de capitais
próprios e alheios, e que o Concessionário Mineiro pode ser sujeito a requisitos de
teporte ou outros pelas bolsas de valores e para regular reembolso de capital e juros
dos seus empréstimos. Além disso, reconhece-se que o sucesso do Concessionário
Mineiro em ter disponível financiamento pata as suas operações e instalações conexas
depende em grande parte das garantias que possam ser dadas pelo Concessionário
Mineiro aos seus financiadores de que estes terão um certo e razoável grau de
controlo sobre a tesouraria dos projectos a serem financiados. Assim, o MIREM
deverá, na medida em que tal seja consistente com a Lei Aplicável e interesses
nacionais, considerar favoravelmente qualquer pedido do Concessionário Mineiro pata
alteração, interpretação ou aplicação do presente Contrato que seja necessária para o
Concessionário Mineiro obter com sucesso o financiamento para as Operações
Mineiras no âmbito do Contrato.

14.6 Financiamento por Associada deverá ser divulgado e aprovado. No caso de
qualquer empréstimo ou outra facilidade financeira para Operações Mineiras na Área
do Contrato que requer reembolso seja prestado por uma Associada, as cópias de
todos os contratos de mútuo e outros acordos ou arranjos financeiros deverão ser
apresentados ao MIREM para aprovação prévia pelo Ministro. O Ministro não deverá
de forma irrazoável reter à aprovação, mas poderá fazê-lo se os termos do
financiamento, tais como condições de reembolso, taxas de juro efectivas, plano de
amortização, taxas e outras matérias como descontos, balanços de compensação e

a) uma participação de 10% do seu capital social a favor do Estado, representado

pela Empresa Moçambicana de. Exploração Mineira - EMEM- SA

b) uma participação de 10% do seu capital social a favor de pessoas singulares
moçambicanas, a ser listada na Bolsa de valores de Moçambique, por meio de oferta
pública, no prazo de 5 anos, a contar da data do início de exploração mineira.

16.2 Valor minímo de contribuição anual, O Concessionário Mineito garantirá um
RS MO,

valor mínimo anual de benefícios financeiros atribuíveis ao Estado não inferig
(do total do lucro anual apurado para efeitos fiscais em cada exercício fé
respectivo), nos termos do art. 69 do Decreto nº16/2012, de 4 de Julho.

16.3 Ganhos Extraordinários O Concessinário Mineiro garante que

ganhos extraordinários resultantes das situações previstas no artigo 67,
nº16/2012, de 4 de Julho, o valor desses ganhos serão repartidos em
iguais para ambas as partes (50% para cada parte).

CLÁUSULA 17 CONTROLO CAMBIAL

17.1Regime cambial. O Concessionário Mineiro observará sempre as normas e
formalidades referentes a transacções cambiais que estejam ou venham a estar

periodicamente em vigor na República de Moçambique.

ESA

do Decreto

À Oporções
TSECS

17.2 Contas - O Concessionário Mineiro terá o direito, mas não a obrigação de:

(a) Abrir e manter uma ou mais contas em moeda moçambicana, em qualquer
banco na República de Moçambique e dispor livremente das quantias aí
depositadas sem restrição. Essas contas poderão ser creditada com:

() as receitas resultantes da conversão em moeda moçambicana, nos
termos da alínea (c) da Cláusula 17.2, de fundos em moeda estrangeira
depositados nas contas externas referidas na alínea (b) da Cláusula
17.2;e

(1i) as quantias recebidas em moeda moçambicana com respeito a fundos
relacionados com as Operações Mineiras, incluindo a venda do
Minério ou qualquer renda, reembolso ou outro crédito recebido pelo
Concessionário Mineiro que se apliquem a encárgos lançados às contas
nos termos deste Contrato;

(b) Abrir e manter uma ou mais contas em moeda estrangeira em qualquer
banco da República de Moçambique autorizado pelo Banco de
Moçambique para o efeito, a fim de livremente importar e depositar em tais
contas os fundos necessários pata a realização das Operações Mineiras; e

(c) Converter para moeda moçambicana a moeda estrangeira convertível aceite
por bancos na República de Moçambique à taxa de câmbio utilizada pelos
bancos comerciais que operam na República de Moçambique.

17.21 Mediante requerimento dirigido ao Banco de Moçambique e segundo os
procedimentos em vigor, o Concessionário Mineiro terá direito a autorização
especial para abertura e movimentação de contas bancárias no exterior junto
de bancos que sejam correspondentes de bancos licenciados em
Moçambique, para depositar as receitas de vendas, outros fundos
provenientes de qualquer outra fonte lícita e Pagamentos feitos no exterior ao

abrigo deste Contrato. 4

outros custos decorrentes de tal financiamento não sejam razoáveis e apropriados para
o Concessionário Mineiro nas circunstâncias prevalecentes nos mercados financeiros
internacionais. O Ministro não deverá aprovar nenhuma livrança, obrigação ou mútuo
que tenha um dividendo ou taxa de juros superior a LIBOR mais quatro por cento
(4%).

14.7 Disputas relacionadas com financiamentos. Se existir qualquer disputa entre as
Partes decorrente do disposto nas cláusulas 14.3, 14.4, 14.4 ou 14.4.6, qua
Partes poderá submeter a questão para decisão por um Perito Ipdeferdvar

acordo com o estabelecido na Cláusula 29.

CLÁUSULA 15 QUESTÕES FISCAIS

15.Princípios gerais

O Concessionário Mineiro, o Operador Mineiro e os seus SubR
sujeitos durante o período de realização das Operações Mineiras, à
Moçambique em matéria do regime fiscal.

15.1 Durante a vigência deste Contrato, o Concessionário Mineiro e o Operador
Mineiro estará sujeito a legislação em vigor nos termos da Lei nº 11/2007, de 27 de
Junho, que rege os Impostos Específicos da Actvidade Mineira e o seu Regulamento
aprovado pelo Decreto nº 5/2008, de 9 de Abril, Lei n.º 13/2007, de 27 de Junho, que
trata dos incentivos fiscais e isenção de direitos “aduaneiros para a área mineira;
Código dos Imposto sobre as Pessoas Colectivas, aprovado pela Lei nº 34/2007, de
31 de Dezembro e as suas alterações e nas Regras Gerais de Desembaraço Aduaneiro
de Mercadorias, aprovado pelo Decreto nº 34/ 2009, de 6 de Julho.

15.2 Benefícios Fiscais. O Concessionário Mineiro terão direito a incentivos fiscais e
isenção de direitos aduaneiros nos termos da Lei n.º13/2007, de 27 de Junho,
contados a partir da data do início da Exploração Mineira.

15.3 Imposto Sobre a Produção O Concessionário Mineiro deverá pagar o Imposto
sobre a produção nos termos da legislação fiscal que estiver em vigor no

momento da aprovação do projecto.

15.4. O valor de um mútuo recebido ou reembolsado pelo Concessionário Mineiro
não é considerado rendimento sujeito a tributação e as contribuições de capital
realizadas pelos sócios do Concessionário Mineiro não são consideradas como
sendo rendimento sujeito à tributação.

15.41

a) Os rendimentos de natureza financeira como juros, dividendos e outras
participações nos lucros, descontos, ágios, transferências, diferenças de taxas
de câmbio realizados, prémios de emissão de obrigações serão considerados
proveitos.

b) Os encargos de natureza financeira tais como juros de capitais alheios
aplicados na exploração, descontos, ágios transferências, diferenças de taxas
de câmbio realizados, gastos com operações de crédito,cobrança de dívidase
emissão deacções, obrigações e outros títulos e prémios de reembolso serão
considerados custos.

CLÁUSULA 16 OFERTA DE PARTICIPAÇÃO SOCIAL A ENTIDADES

NACIONAIS

16.1 O Concessionário Mineiro coloca di posição da participação nacional a
percentagem de 20% do seu capital social dos quais:

7.21 (a) Aprovada(s) a(s) conta(s), o Concessionário Mineiro tem a obrigação de
informar ao Banco de Moçambique o(s) número(s) de conta(s) e seu banco
de domicílio no prazo de 45 dias.

17.22 A porção das receitas a manter no exterior deverá ser na percentagem que
permita o pagamento das despesas inerentes ao Contrato, devendo o
remanescente ser repatriado para um banco em Moçambique ou mantido no
seu correspondente exterior no prazo de 180 dias após as exportações dos
bens.

1723 (a) O Concessionário Mineiro obriga-se a relatar period ”
movimentação das contas referidas na Cláusula 17.2.1. O Cfhcéssio á
Mineiro deverá instar o seu banqueiro a informar ao Banco de
cópias dos extractos trimestrais de tais contas. O Banco de Moç
o direito de ordenar auditorias a tais contas. As despesas co)
auditorias serão consideradas custos recuperáveis suportads

de sigilo bancário em benefício do Banco de Moçambique, em relação às
contas acima referidas de modo a facilitar tais auditorias.

(b) Sem prejuízo da taxa liberatória devida, o Concessionário Mineiro terá o
direito de, livremente, declarar e pagar dividendos aos seus accionistas e de
transferi-los para o estrangeiro, nos termos da legislação cambial em vigor.

() O pagamento de impostos ao Estado deve ser feito em moeda nacional. Para
efeitos de pagamento de impostos, o Concessionário Mineiro deverá obter a
moeda nacional por contrapartida de venda de moeda estrangeira ao Banco
de Moçambique.

17.3 O Concessionário Mineiro terá o direito de vender o Produto Mineiro a
Associadas ou a Terceiros situados fora de Moçambique em moeda estrangeira
pagável no exterior e en Moçambique.

Mediante aprovação prévia do Banco de Moçambique e segundo legislação em
vigor o Concessionário Mineiro poderá contrair empréstimos externos, pagar
juros, capital e outras despesas.

E

17.5 Os trabalhadotes, contratados e Subcontratados estrangeiros do Concessionário
Mineiro, do Operador Mineiro ou dos Subcontratados têm o direito de receber
em qualquer moeda que não em moeda Moçambicana a totalidade ou qualquer
parte das suas remunerações no exterior de Moçambique, bem como de
transferir para uma conta no exterior o respectivo salário e pagamentos
contratuais recebidos em moeda estrangeira livremente convertível em
Moçambique do Concessionário Mineiro relativamente a serviços prestados para
as Operações Mineiras.

ps
la

O registo de investimento directo estrangeiro será efectuado como se segue:

a) Mediante cópia do borderaux bancário emitido pelo banco do Concessionário
Mineito comprovando a recepção da moeda estrangeira a favor do
empreendimento, quando o investimento seja feito através da entrada da
moeda estrangeira;

b) Mediante apresentação dos Documentos Únicos [de importação], quando o
investimento seja feito através da importação de equipamento, maquinaria e
outtos bens materiais previstos nos termos do Contrato;

e) Com base em despesas devidamente contabilizadas e confirmadas por
empresa de auditoria autorizada pelo Ministério das Finanças a operar em 4

Moçambique, incorridas em operações de reconhecimento, prospecção e
ç: que, tá G:
pesquisa, desenvolvimento.

17.7 Em todo omisso serão aplicadas as regras constantes na legislação cambial em
vigor.

17.8 Para efeitos do disposto na alínea £) do artigo 28, da Lei n.º 11/2009, de 11 de
Março de 2010, as Partes acordam que o Concessionário Minsigéer
Operadores Mineiros e os Subcontratados são considerados casos espa
como que o decreto que aprova este Contrato é considerado legislação

CLÁUSULA 18 -EMPREGO DE PESSOAL
18.1 Conformidade com os padrões laborais. O Concessionário Mineiro JNuSE
padrões e segurança

conformar-se com a Lei Aplicável relativamente a contratações,
laboral.

18.2 Preferência por contratação local. Sujeito ao disposto nas Cláusulas 18.3 e 18.4,

o Concessionário Mineiro deverá dar preferência a cidadãos moçambicanos e
preparar programas de formação e recrutamento, às expensas suas, por forma a
identificar cidadãos moçambicanos devidamente qualificados e com aptidão para
adquirir as necessárias qualificações e experiência.

18.3 Preferência por profissionais moçambicanos. Sujeito ao disposto na Cláusula
18.4, O Concessionário Mineiro deverá dar preferência a cidadãos moçambicanos
oriundos de em qualquer local, para contratação de posições para as quais seja

necessário um nível universitário.

18.4Direito a empre, ecialistas estrangeiros.
Considerando o nível de especialização e qualificação exigidos pelo Projecto e nos
termos da lei aplicável, o Concessionário Mineito e seus Subcontratados podem
contratar mão-de-obra estrangeira globalmente, em média, não mais que:

a) 30% (trinta por cento) do total de trabalhadores durante a Fase de
Desenvolvimento de Projecto,

b) 20% (vinte porcento) do total dos trabalhadotes ápós os ptimeiros
5 (cinco) anos da Fase de Desenvolvimento, percentagem
considerada numa base anual

c) 10% (dez porcento) do total dos trabalhadores após o fim da Fase
de Desenvolvimento, percentagem considerada numa base anual.

18.5. Em circunstâncias em que o Concessionário Mineiro, seus Operadores Mineiros
e Subcontratados envidaram os melhores esforços para recrutar e treinar cidadãos
Moçambicanos e o Concessionário Mineiro, mesmo assim, corre o risco de incumprir
a sua obrigação nos termos da Cláusula 9.2, e desde que o Concessionário Mineiro
obtenha o parecer da entidade competente sobre a pertinência ou não da contratação
de mão-de-obra estrangeira em percentagens superiores às acima indicadas, conforme
o previsto na alínea e) do número 1 do artigo 10 do Regulamento de contratação de
cidadãos de nacionalidade estrangeira pata os sectores de petróleos e minas, aprovado
pelo decreto nº 63/11, de 7 de Dezembro, os limites percentuais acima indicados
devem ser revistos.

18.6 O Concessionário Mineiro deverá apresentar programas de formação e empre

para moçambicanos nas áreas cobertas pela Licença de Prospecção e Pesquisa.

>
Sujeito ao disposto na Cláusula 18.8, o Concessionário Mineiro deverá
apresentar anualmente 20 MIREM, para a Licença de Prospecção e Pesquisa e
Concessão Mineira na Área do Contrato, no prazo de 30 (trinta) dias, o
programa de emprego e formação de moçambicanos a ser seguido durante o
Ano Civil subsequente. Tal programa deverá incluir o número previsto de
trabalhadores, as suas categorias (não qualificados, qualificados, administrativos,
técnicos e gestão) e a sua origem (das comunidades de acolhimento ou vizinhas,
de qualquer outro local em Moçambique cu no estrangeiro). O programa deve
também descrever as actividades de formação planeadas e qualquer uso
planeado de Subcontratados. O nível de emprego e formação deve ser adega4dQDE MO,
5 = ás 5 E Nou 1)
a natureza e extensão das Operações de Prospecção e Pesquisa e nãg/ASyea? Mis
afectar a sua conducta de forma eficiente e económica.

18.7 O Concessionário Mineiro deverá apr
pata moçambicanos para a Concessão Mineira. Su ao disposto na

18.8, o Concessionário Mineiro deverá apresentar anualmente ao M

qualificados, qualificados, administrativos, técnicos e gestão) e a sua origem (das
comunidades de acolhimento ou vizinhas, de qualquer outro local em
Moçambique ou no estrangeiro). O programa deve também descrever as
actividades de formação planeadas e qualquer uso planeado de Subcontratados.
O nível de emprego e formação deve ser adequado a natureza e extensão das
Operações de Prospecção e Pesquisa e não deverá afectar a sua conducta de
forma eficiente e económica.

18.8 O Concessionário Mineiro deverá apresentar programas de formação e emprego
de moçambicanos pata à Concessão Mineira. Sujeito ao disposto na Cláusula

18.8, o Concessionário Mineiro deverá apresentar anualmente ao MIREM, para
a Licença de Prospecção e Pesquisa e Concessão Mineira na Área do Contrato,
no prazo de 60 (sessenta) dias, o programa de emprego e formação de
moçambicanos a set seguido durante o Ano Civil subsequente. Tal programa
deverá incluir o número previsto de trabalhadotes, as suas categorias (não
qualificados, qualificados, administrativos, técnicos e gestão) e a sua origem (das
comunidades de acolhimento ou vizinhas, de qualquer outro local em
Moçambique ou no estrangeiro). O programa deve também descrever as
actividades de formação planeadas e qualquer uso planeado de Subconiratados.
O nível de emprego e formação deve ser adequado a natureza e extensão das
Operações de Prospecção e Pesquisa e Operações Mineiras respectivamente

18.9 O Director Nacional de Minas deverá aprovar programas de formação e emprego
de moçambicanos. O MIREM, em consulta com o Ministério responsável pelos
assuntos laborais, deverá, se os programas apresentados no âmbito do previsto
na Cláusula anterior descreverem um programa razoável para atingir os
objectivos estabelecidos nas Cláusulas 18.2, 18.3 e 18.4, aprovar tais programas.
Se o ptogtama não for aprovado, o Director Nacional de Mínas deverá Notificar
o Concessionário Mineiro no prazo de 45 (quarenta e cinco) Dias de Calendário,
a contar da data em que o programa foi apresentado, e tal Notificação deverá
conter os motivos específicos do indeferimento e os meios ou orientações que
permitam ao Concessionário Mineiro corrigir tais motivos. O Concessionário
Mineiro pode apresentar qualquer número de programas revistos.

188 Um único programa de formação e emprego. Se o Concessionário Mineiro
detém mais que um Título Mineiro na Área do Contrato, pode apresentar a

anualmente um único programa de formação e emprego por forma a cumprir os
requisitos das Cláusulas 18.7 e 18.8. A

CLÁUSULA 19- DESENVOLVIMENTO COMUNITÁRIO

19 Promoção no desenvolvimento comunitário. O Concessionário Mineiro deverá
apoiar no desenvolvimento da comunidade beneficiária e ou vizinha na promoção
do bem-estar geral e na qualidade de vida dos habitantes destas comunidades. Na
prossecução das actividades de exploração de recursos minerais, o Concessionário
Mineiro deverá tomar em consideração os princípios da dignidade humana, justiça
e equidade, igualdade de género, valorização e respeito pela cultura, direitos,
costumes e valores locais. O Concessionário Mineiro deve ainda conduzir as
actividades de acordo com a lei e enquadrados nos planos e programas de
desenvolvimento social, económico das comunidades com vista a melhoria
contínua das suas condições de vida.

19.2 Acordo de Desenvolvimento da Comunidade O Concessionário Mineiro
deverá celebrar um Memorando de Entendimento, a denominar-se Acordo de
Desenvolvimento da Comunidade, com as entidades competentes do Governo
local (Província, Distrito e ou Município). O montante a ser investido em
projectos sociais ao abrigo do Acordo de Desenvolvimento da Co:
deverá corresponder ao equivalente a 5% do valor do investimento.

CLÁUSULA 20 - INFORMAÇÃO, DADOS MINERAIS E RELATÓR
20.1 Concessionário Mineiro deverá manter registos actualizados. O co 5

Mineiro deverá preparar e enquanto este Contrato estiver em vigor manter registo
detalhados, precisos e actualizados das Operações de Prospecção e Pesquisa,
Desenvolvimento, Operações Mineiras e Operações de Processamento relativamente
à Área do Contrato. O original ou uma cópia autenticada de tais tegistos deverá ser
sempre mantida em Moçambique e sempre disponível para revisão pelo MIREM
durante as horas normais de trabalho. Todos esses relatórios, registos e dados, à
excepção das coroas de testemunho, referidas no presente Conirato podem ser

mantidas em formato electrónico.

20.2 Concessionário Mineiro deverá manter amostras e os registos das perfurações.

O Concessionário Mineiro deverá manter duplicados ou, consoante os casos, amostras
das perfurações e concentrados finais, bem como compostos mensais dos resultados
de processamento e escombreiras. Tal deverá ser disponibilizado ao MIREM
mediante pedido e Notificação em tempo razoável. No caso do Concessionário
Mineiro abandonar a Área do Contrato ou pretender destruir as amostras guardadas,
deverá Notificar o MIREM e se solicitado, entregar tais amostras so MIREM entregar
tais amostras ao MIREM, ou caso contrário, poderá dispor do material.

20.3 Relatórios solicitados pela Lei Aplicável. O Concessionário Mineiro deverá

apresentar aos departamentos governamentais competentes todos os relatórios
solicitados pela Lei Aplicável ou pelo presente Contrato.

20.4 Relatórios sobre títulos mineiros. O Concessionário Mineiro deverá apresentar
relatórios separados, conforme seja necessário nos termos da Lei de Minas, para cada
Licença de Prospecção e Pesquisa e Concessão Mineira dentro da Área do Contrato.

20.5 Relatórios de Despesas Anuais. Anualmente, o Concessionário Mineiro deverá

preparar e apresentar ao Director Nacional de Minas, no prazo de 60 (sessenta) Dias
de Calendário a contta do final de cada Ano Civil, um relatório anual das suas
despesas das Operações de Prospecção e Pesquisa (Relatório Anual de Despesas de
Operações de Prospecção e Pesquisa) para cada uma das suas Licenças de Prospecção

e Pesquisa dentro da Área do Contrato e um relatório anual das suas despesas para
Desenvolvimento e Infra-estruturas (Relatório Anual de Despesa de
Desenvolvimento), assinado por um Engenheiro de Minas ou Geólogo licenciado. No
momento em que o Concessionário Mineiro já não detenha qualquer Licença de
Prospecção e Pesquisa em nenhuma zona da Área do Contrato, já não terá obrigação
de apresentar o Relatório Anual de Despesas de Operações de Prospecção e Pesquisa.
Tais relatórios devem ser suficientemente detalhados para determinar o montante das
despesas que se qualifica para cumprir com as obrigações de trabalho mínimas,
incluindo cópias dos documentação aduaneira da importação de bens e os boletins da
importação de capitais privadas para permitir o Governo verificar tais montantes.

20.6 Relatório de Despesas Acumuladas. No momento em que o Concessionário

Mineiro tenha gasto o montante necessário nos termos da Cláusula 84, o
Concessionário Mineiro deverá Preparar um Relatório de Despesas Acumuladas
assinado pelo seu representante em Moçambique a atestar que o Concessionário
Mineiro gastou tal montante. Tal Relatório de Despesas Acumuladas deverá ser

20.7 Relatório Anual do Acordo de Desenvolvimento Comunitário. Am

Concessionário Mineiro deverá preparar e apresentar ao Director Nacional
no prazo de 60 (sessenta) Dias de Calendário após o término de cada Ano
Relatório Anual do Acordo de Desenvolvimento Comunitário, que deverá incl
menos a seguinte informação:

a) Uma avaliação qualitativa sob o cumprimento ou não dos objectivos no âmbito do
acordo;

b) Consoante os casos, a justificação para o não cumprimento dos objectivos, e o que
poderá ser feito para atingir tais objectivos no futuro;

Cc) Lista detalhada de quaisquer montantes gastos pelo Concessionário Mineiro
devido ao Acordo de Desenvolvimento Comunitário;

d) Quaisquer problemas especiais ou recorrentes com a comunidade de acolhimento;

e) O progresso feito com o Programa de Encerramento da Mina.

20.8 Relatório Anual ego. O Concessionário Mineiro deverá apresentar
anualmente ao Director Nacional de Minas, até ao dia 31 de Janeiro, um relatório de
emprego. Tal relatório deverá incluir o número de trabalhadores do Concessionário
Mineiro a 31 de Dezembro do Ano Civil anterior, o número de trabalhadores para
cada categoria (não qualificados, qualificados, administrativos, técnicos ou gerência) e
para cada categoria a percentagem da origem dos trabalhadores (das comunidades
beneficiarias ou vizinhas, de qualquer outro local de Moçambique ou estrangeiro).

CLÁUSULA 21 - VENDAS E VALOR DOS PRODUTO MINERAL

21.1 Vendas de Produto Mineiro. O Concessionário Mineiro deverá envidar esforços
para alienar os Produto Mineiro ao mais alto Preço comercial de mercado possível e
com as mais baixas comissões e taxas conexas possíveis nas circunstâncias
prevalecentes à altura e negociar termos e condições de venda compatíveis com as
condições de mercado mundiais. O Concessionário Mineiro pode celebrar contratos
de venda e comercialização a longo prazo ou contratos em moeda externa e de
facilidades de cobertura de risco aceitáveis, não obstante o preço de venda de Produto
Mineiro, incluindo preços “spot” do mercado, poder ser superior ou inferior em

qualquer momento, ou os termos e condições de venda sejam menos favor
Os disponíveis nouttas condições.

22 Estado de solicitar acesso à produção. O Ministro pi
Notificação entre 1 e 31 de Julho de cada ano, solicitar que o Q
Mineiro venda ao Estado, a uma pessoa jutídica por si detida o! º
entidade moçambicana, até ao montante de dez por cento (10%) da protação dg >
Produto Mineral do Concessionário Mineiro para o Ano Civil subsequente O
preço pago ao Concessionário Mineiro por tais Produto Mineral deverá ser O
preço justo de mercado que se presume que o Concessionário Mineiro realizaria se
a venda fosse feita a qualquer terceiro. Se as partes não acordarem num valor justo
do mercado para os Produto Mineral, qualquer das partes podem remeter a
matéria para apreciação por um Perito Independente nos termos da Cláusula 29.
A(s) venda(s) deverá revestir a forma padrão do contrato de venda de Produto
Mineral normalmente utilizadas pelo Concessionário Mineiro na venda à
Terceiros. O Concessionário Mineiro não terá qualquer obrigação de vender
Produto Mineral à parte especificada pelo Ministro na sua Notificação se tais
Produto Mineral estiverem já reservados para venda no âmbito de um contrato a
longo prazo ou outro com um Terceiro na data em que o Concessionário Mineiro
recebeu a Notificação do Ministro. Se o Concessionário Mineiro não puder
cumprir o pedido do Ministro devido a tais compromissos contratuais anteriores,
deverá fornecer ao Ministro cópias de tais contratos ou outra prova que
demonstre tais compromissos.

22.1 Notificação de venda a Associada. Os compromissos de venda a Associadas, se

existirem, deverão ser feitos apenas com preços baseados ou equivalentes a vendas

justas de mercado e de acordo com os termos e condições de vendas em que tais
acordos teriam sido feitos se as partes não fossem Associadas, incluindo descontos de

venda, comissões ou taxas normais. Tais descontos, comissões ou taxas concedidos à

Associada não deverão ser superiores às taxas prevalecentes de tal forma que tais

descontos ou comissões não reduzam os lucros líquidos das vendas do

Concessionário Mineiro ou abaixo daqueles que o Concessionário Mineiro receberia

se as partes não fossem Associadas.

bre, me:
* E
Ancessionário

22.2 MIREM tem o direito de fiscalizar vendas. O MIREM tem o direito de verificar
e fiscalizar todas as vendas e outras alienações de Produto Mineral, incluindo os
termos e condições de tais vendas e outros compromissos de alienação.Tal
informação será tratada pelo Governo como confidencial.

22.3 Ajustamento para o valor justo de Mercado. Quando o MIREM tenha motivos

para acreditar que as receitas declaradas pelo Concessionário Mineiro pela venda ou
outra disposição de Produto Mineral não reflecte o seu valor justo de mercado quanto
ao preço obtido, qualidade ou quantidade da produção ou outros factores, o valor
para efeitos de pagamento de taxas de produção, imposto sobre o rendimento, IVA
Ou outros pagamentos ao Estado deverá ser ajustado para reflectir o valor justo de

mercado.

22. 4MIREM deverá Notificar por escrito sobre o preço em disputa. Quando o
MIREM dispute a equidade ou validade dos preços de venda realizados sobre a —
totalidade ou parte das vendas ou outra disposição de Produto Mineiro durante o
período em questão, relativamente ao cálculo e pagamento de taxas de produção e
outros pagamentos devidos ao Estado nos termos do presente Contrato ou da Lei
Aplicável, deverá Notificar o Concessionário Mineiro por escrito.

22.5 Obrigação de apresentar documentação de venda. O Concessionário Mineiro AL
É

deverá, no prazo de quinze (15) Dias de Calendário de tal Notificação pelo MIREM,
apresentar documentação por escrito ao MIREM que demonstre que os proveitos
reais representam o valor justo de mercado a venda ou outra disposição dos Produtos
Mineiro Comerciais em questão. À informação apresentada deverá ser tratada como
confidencial. O MIREM deverá considerar a documentação apresentada pelo
Concessionário Mineiro e deverá Notificar o Concessionário Mineiro da sua decisão.

22.6 As Partes deverão acordar no preço justo do mercado ou submeter a matéria
para apreciação por Perito Independente. No prazo de trinta (30) Dias de Calendário
da Notificação dado nos termos da Cláusula 21.7 as partes deverão reunir-se para
resolver as objecções do MIREM e, conforme previsto na Cláusula 21.1 deverão
acordar no preço justo do mercado da venda ou outra disposição dos Produto Mineral
para o período em questão. No caso de as partes não chegarem a acordo sobre o valor
justo do mercado, qualquer das partes pode submeter a matéria em disputa para
determinação por um Perito Independente, conforme estabelecido na Cláusula 29.

22.7 Concessionário Mineiro deverá pagar taxas adicionais. Onde o Perito

Independente determine que o valor justo de mercado pela venda ou outra disposição
de Produto Mineiro era um valor demasiadamente baixo, o Concessionário Mineiro
deverá pagar, no prazo de 60 (sessenta) Dias de Calendário a contar da Notificação
recebida nos termos da Cláusula 21.7, quaisquer impostos ou taxas, incluindo o ISP,
que seriam pagas se os Produtos Minerais Cometciais tivessem sido avaliados ao valor
justo do mercado determinado pelo MIREM.. Se o Perito Independente considerar,
nos termos da Cláusula 21.8, que o valor justo de mercado calculado pelo MIREM era
superior ao valor de mercado, o Governo deverá reembolsar o Concessionário
Mineito no prazo de 60 (sessenta) Dias de Calendário a contar da decisão do Perito
Independente, de quaisquer montantes de imposto sobre a produção ou outros
impostos pagos pelo Concessionário Mineiro resultantes da diferença entre o va
justo do mercado determinado pelo MIREM e o valor justo do mercado dete Í
pelo Perito Independente.

CLÁUSULA 22 - BENS E EQUIPAMENTO

22.1 Aquisição. O Concessionário Mineiro, Operadores Mineiros e SubconRt
deverão adquirir para as Opetações Mineiras apenas os bens que razoavelmê
determinem serem os necessários para conduzir tais Operações Mineiras.

(o) verno tem opção de adquirir os bens. Após o encerramento, resolução ou
caducidade de qualquer das Concessões Mineiras do Concessionário Mineiro dentro
da Área do Contrato, o Governo poderá adquirir todos os bens móveis, imóveis e
não-removíveis utilizados nas Operações Mineiras, incluindo qualquer infra-estruturas
que seja propriedade do Concessionário Mineiro e utilizados exclusivamente para as
Operações Mineiras, a um preço igual ao valor amortizado de tais bens, tal como
apresentado nas demonstrações financeiras do Concessionário Mineiro ou à preços
mais baixos que o Concessionário Mineiro possa estabelecer. Se o Governo não
exercer tal opção no prazo de 90 (noventa) Dias de Calendário a contar da data da
Notificação de encerramento da mina enviada nos termos da Cláusula 10.5.1 ou no
prazo de 90 (noventa) Dias de Calendário anteriores à resolução ou caducidade da
Concessão Mineira, o Concessionário Mineiro será livre para remover ou dispor de
tais bens da forma que considere apropriada nos termos da Lei Aplicável e do
Programa de Encerramento da Mina ou Plano de Gestão Ambiental.

22.2 Remoção e Exportação. Sujeito ao disposto na Cláusula 22.2, todos os materiais,
equipamentos, plantas e outras instalações erigidas ou colocadas pelo Concessionário
Mineiro na Área do Contrato que sejam de natureza móvel permanecerão propriedade
do Concessionário Mineiro e esta terá o direito de vender, remover e te-exportar de
Moçambique tais materiais e equipamento, plantas e outras instalações, sujeito à Lei
Aplicável.

CLÁUSULA 23 - INFRA-ESTRUTURAS E ACESSO PÚBLICO

23.1 Utilização de infra-estruturas públicas. Sujeito à Lei Aplicável, o Concessionário

Mineiro, Operadores Mineiros e Subcontratados terão acesso a, e o direito de utilizar

estradas, pontes, campos aéreos, facilidades portuárias e outras facilidades de

transporte, bem como energia combustível, telefones e outros meios de comunicação,

e serviços de água, que sejam propriedade ou prestados por qualquer agência ou

entidade detida ou controlada pelo Governo, à excepção daqueles que sejam

destinados ao uso não civil, se o seu uso pelo Concessionário Mineiro não limitar o

uso existente e aprovado por outras pessoas.

23..2 Construção, melhoria e manutenção de infra-estruturas públicas e privadas. O

Concessionário Mineiro deverá, sujeito ao disposto nesta Clausula 23 e na Lei

Aplicável, ter o direito de construir, utilizar, melhorar e manter quaisquer estradas,

pontes, campos aéreos, facilidades portuárias e outras facilidades de transporte

adicionais, e de construir, utilizar, melhorar ou manter quaisquer estações de energia
eléctrica, linhas de transporte/ttansmissão de energia, linhas telefónicas ou outras
facilidades de comunicações, gasodutos, facilidades de transporte de água ou outras
linhas de utilidade ou facilidades, necessárias para as Operações Mineiras e para uso
do Concessionário Mineiro. Mediante pedido de qualquer parte, o concessionário
mineiro e o Governo deverão rever tais infra-estruturas e outtas necessidades das

Operações Mineiras incluindo, mas não limitado a, transporte, energia, água e

necessidades portuárias, com o objectivo de fazer uma divisão justa e equitativa dos

custos e benefícios decorrentes de tais necessidades de infra-estruturas nas Operações

Mineiras. O Concessionário Mineiro não deverá construir, tal como acima listado, em:

a) Terra detida pelo Governo, excepto terra detida pelo Govemo sujeita a uma
Concessão Mineira detida pelo concessionário mineiro, sem a aprovação pelo
Ministro, após consulta deste com as autoridades competentes.

b) Qualquer terra sujeita ao uso e Ocupação de um Terceiro, excepto terra sujeita a
uma Concessão Mineira detida pelo concessionário mineiro, sem a aprovação pelo
Ministro, após consulta deste com as autoridades competentes.

c) Qualquer terra coberta por uma parte de uma Concessão Mineira de tercgit
primeiro:

() Notificar o titular do título mineiro por escrito;
(ii) Obter aprovação por escrito do titular do título mineiro,
(ii) Obter aprovação por escrito do Ministro.

23.3. Construção na área da Licença de Prospecção e Pesquisa. No âmbito da sua área
da Licença de Prospecção e Pesquisa dentro da Átea do Contrato, o Concessionário
Mineiro tem o direito de construir todas as infra-estruturas necessárias pata as
Operações de Prospecção e Pesquisa, incluindo as infra-estruturas para
acampamentos, estradas, comunicações e energia. Tais construções deverão ser de
natureza temporária e removidas e a área recuperada antes do término ou do
abandono da área da Licença de Prospecção e Pesquisa em que tais construções se
localizam, excepto se de outra forma acordado por escrito pelo MIREM.

23.4 Direito de construir na Área da Concessão Mineira sem outras autorizações.
Sujeita à Lei Aplicável, em qualquer Área da Concessão Mineira dentro da Área do
Contrato o Concessionário Mineiro tem o direito de construir todas as infra-estruturas
necessárias pata o Desenvolvimento, Operações Mineiras, Operações de
Processamento e recuperação incluindo mas não litnitado a estradas, caminho-de-ferro
de via estreita, ferróvias, valas, canais, gasodutos, linhas de energia, instalações de
comunicação e bartagens e represas localizados dentro ou fora da Área do Concessão

Mineira que tenham sido incluídos no Plano de Produção Mineira e Plano de Gestão
Ambiental. Contudo, se a construção resultar num perigo irrazoável para a saúde,
segurança ou bem-estar dos trabalhadores ou do público, ou represente um impacto
irrazoável para o ambiente, o MIREM terá o direito de exigir alterações que mitiguem
ou eliminem tal perigo ou impacto.

23.5 Conformidade com normas e padrões Na planificação, construção,
estabelecimento, uso e manutenção de todas as infra-estruturas necessárias
para as Operações Mineiras, o Concessionário Mineiro deverá cumprir com
quaisquer normas e padrões da Lei Aplicável e com as boas práticas, normas e
padrões internacionalmente aceites.

23.6 Reembolso por danos a infra-estruturas. O Concessionário Mineiro será

responsável e deverá indemnizar o Governo pelos custos de reparação e
restauro de quaisquer infra-estruturas resultantes de danos a propriedade
estatal devido ao uso das infra-estruturas pelo Concessionário Mineiro.
Sempre que o uso pelo Concessionário Mineiro de infra-estrutura
propriedade estatal cause degradação ou desgaste excessivos de
estrutura, as partes acordam em negociar de boa-fé uma taxa de my
ou pagamento razoável ou regime de manutenção pelo Cond
Mineiro.

23.1

238 O Concessionário Mineiro terá prioridade de uso. Relativamente as infra-
estruturas de transporte construídas dentro ou fora da Área do Contrato pelo
Concessionário Mineiro para efeitos das Operações Mineiras, o Concessionário
Mineiro terá prioridade no uso de tais infra-estruturas na execução de Operações
Mineitas. Se as infra-estruturas de transporte forem de carácter público (tal como
estradas e portos), o Concessionário Mineiro deverá permitir ao público o uso das
infra-estruturas de transporte das Operações Mineiras, desde que tal uso e sua forma
não prejudiquem ou interfiram indevidamente as Operações Mineiras. Se um Terceiro
pretender utilizar tais infra-estruturas de transporte e desde que tal utilização não
prejudique as Operações Mineiras, o Concessionário Mineiro deverá permitir que tais
terceiros utilizem as infra-estruturas de transporte sujeito aos termos e pagamento de
taxas de utilização que sejam razoáveis e equitativas tendo em conta o uso que tais
terceiros façam das infra-estruturas, a natureza das infra-estruturas e, se necessário,
conforme aprovado pelas autoridades competentes de acordo com a Lei Aplicável. O
Concessionário Mineito pode restringir ou proibir o acesso público a estradas na Área
da Concessão Mineira dentro da Área do Contrato no caso de perigo para os
utilizadores ou funcionários do Concessionário Mineiro ou distúrbio ou obstrução das
operações. Se existir qualquer conflito entre o Concessionário Mineiro e um Tetceito
utilizador de tais infra-estruturas de transporte fora da Área da Concessão Mineira, o
Concessionário Mineiro deverá Notificar o Ministro, que deverá determinar o nível de
uso razoável por terceiros, e o montante das taxas de utilização, a existiremSe o
Ministro e o Concessionário Mineiro não concordarem com o nível de uso ou das
taxas de utilização, o Concessionário Mineiro pode submeter a questão ao Perito
Independente de acordo com a Cláusula 29.

23.9  MIREM deverá assistir na obtenção de autorizações de infra-estruturas. O

MIREM compromete-se a assistir e cooperar com o Concessionário Mineiro na
obtenção de quaisquer licenças, aprovações ou autorizações necessárias para o
financiamento, construção, utilização, manutenção e reparação de infra-estruturas
necessárias para as Operações Mineiras e que estejam descritas no Plano de Produção
Mineira e a obter de quaisquer outras autoridades competentes quaisquer aprovações
necessárias para a utilização de infra-estruturas públicas disponíveis em Moçambique,
sujeito ao pagamento de quaisquer taxas que sejam apropriadas ou geralmente
aplicáveis e sem prejuízo do carácter público de tais infra-estruturas.

2310 Concessionário Mineiro e conceder a terceiros um uso limitado. O
Concessionário Mineiro pode permitir anteriores Utentes e membros da comunidade
beneficiária um acesso limitado para pastagem de animais ou para cultivo da superfície
da terra dentro da Área da Concessão Mineira desde que tal pastagem ou cultivo não
interfira com as Operações Mineiras. Se o Concessionário Mineiro considerar que
numa dada altuta tais actividades vão interferir com as Operações Mineiras, o
Concessionário Mineiro deverá Notificar tais terceiros do local, data e período da
interrupção das actividades. Se tal uso continuar para além da data em que foi
determinada a interrupção, o Concessionário Mineiro pode solicitar, mediante
Notificação, o apoio do Director Nacional de Minas para parar a utilização da Área da
Concessão Mineira pelos terceiros. O Director Nacional de Minas deverá, no prazo de
trinta (30) Dias de Calendário a contar de tal Notificação, tomar as acções nece;
para interromper o uso.

CLÁUSULA 24 - MEIO AMBIENTE, REABILITAÇÃO E PROTE
CONTRA PERDAS E DESPERDÍCIOS

24.1 Concessionário Mineiro deverá minimizar o impacto ambiental e
Concessionário Mineiro deverá realizar a suas actividades e operações no âmbit
Contrato de maneira razoavelmente praticável para:

(a) Minimizar, gerir e mitigar quaisquer impactos ambientais, incluindo mas não
limitado a poluição resultante de tais actividades e operações; e

(b) Reabilitar e repor, onde e quando seja praticável, a terra afectada, escavada,
explorada, desenvolvida, minada ou coberta com resíduos das Operações Mineiras
na Área do Contrato, a um estado natural ou ao estado de segurança que possa
estar especificado na Lei de Minas e outras Leis Aplicáveis, e de acordo com as
melhores práticas mineiras internacionais.

24.2 Estudo de Impacto Ambiental, Plano de Gestão Ambiental e Programa de
Gestão Ambiental - Procedimentos. O Concessionário Mineiro deverá preparar e
apresentar os necessários Estudos de Impacto Ambiental, Planos de Gestão
Ambiental e Programas de Gestão Ambiental, em conformidade com este Contrato e
os Regulamentos Mineiros Ambientais. A apresentação, processamento, consideração
e aprovação ou indeferimento de tais estudos, Planos e programas apresentados pelo
Concessionário Mineiro deverá, excepto se de outra forma estabelecido na Cláusula
24.5.1, ser feita de acordo com os Regulamento Ambiental para a Actividade Mineira.
O custo financeiro de tais estudos, planos e programas apresentado pelo
Concessionário Mineiro será por este suportado.

24.3 Concessionário Mineiro deverá obter as autorizações ambientais e de controlo

de risco antes das Operações de Pro specção e Pesquisa. O Concessionário Mineiro
não deverá iniciar quaisquer Operações de Prospecção e Pesquisa de Nível 2 em
nenhuma Área de Prospecção e Pesquisa dentro da Área do Contrato sem que, nos
termos do Regulamento Ambiental para a Actividade Mineira, tenha obtido aprovação
do Plano de Gestão Ambiental e do Programa de Controlo de Risco e Emergência.

Um Plano de Gestão Ambiental e um Programa de Controlo de Risco e Emergência
autónomos são necessários para qualquer Licença de Prospecção e Pesquisa dentro da
Area do Contrato que não seja contígua.

24.3.1 Plano de Gestão Ambiental. O Plano de Gestão Ambiental preparado pelo

Concessionário Mineiro deverá conformar-se com o Regulamento Ambiental pata a
Actividade Mineira, deverá conter o tipo de informação e análise que reflictam as
melhores práticas mineiras internacionais para tal plano, cobrir um período de 5
(cinco) anos e deverá pelo menos incluir o seguinte:

(a) Número da Licença de Prospecção e Pesquisa, localização e descrição básica do
projecto de Prospecção e Pesquisa;

(b) métodos e procedimentos relativos às Operações de Prospecção e Pesquisa;
(c) maiores impactos ambientais e medidas de mitigação;
(d) plano de fiscalização;

(e) Programa de reabilitação para a área afectada.

24.3.2 Concessionári inei a le Gestão À

Pro; de Controlo de Risco e Emergência. O Concessionário

apresentar para cada Licença de Prospecção e Pesquisa não contígua um Plano de
Gestão Ambiental e um Programa de Controlo de Risco e Emergência actualizados
para aprovação pelo ministério responsável pela tutela do ambiente, de acordo com
este Contrato e o Regulamento Ambiental para a Actividade Mineira cada cinco (5)
anos civis a contar da data da primeira aprovação de tal plano e programa, o mais
tardar até ao dia 1 de Fevereiro e sempre que pretenda alterar as suas Operações de
Prospecção e Pesquisa que impliquem uma alteração material em tal plano e
programa.

244 Concessionário Mineiro deverá obt: autorizações ambientais antes do
Desenvolvimento e Exploração Mineira. O Concessionário Mineiro não deverá iniciar
nenhum trabalho de Desenvolvimento ou Exploração Mineira em nenhuma Área de
Concessão Mineira dentro da Área do Contrato até que, nos termos do Re, ento
Ambiental para a Actividade Mineira, tenha obtido aprovação de um Programa de
Gestão Ambiental é a licença ambiental tenha sido emitida. São necessários, um
Programa de Gestão Ambiental e uma licença ambiental para cada Concessão Mineira
dentro da Área do Contrato.

24.4.1 Estudo de Impacto iental. Um Estudo de Impacto Ambiental prepatado
pelo Concessionário Mineiro deverá ser baseado nos trabalhos de avaliação e
determinação da linha de base ambiental, deverá conformar-se com os requisitos
estabelecidos no Regulamento Ambiental para a Actividade Mineira, e deverá conter o
tipo de informações e análise que reflitam os melhores práticas internacionais
mineiras para este tipo de estudos.

24.4.2 Programa de Gestão Ambiental. O Programa de Gestão Ambiental preparado

pelo Concessionário Mineiro deverá conformar-se com o Regulamento Ambiental
pata a Actividade Mineira, deverá conter o tipo de informação e análise que reflictam
as melhores práticas mineiras internacionais para tal plano, e deverá pelo menos
incluir o seguinte:

(a) Número da Concessão Mineira;
(b) Descrição do projecto;

(c) Identificação dos prováveis principais impactos ambientais bio-físicos, incluindo
mas não limitado a impactos de poluição;

(d) Identificação dos prováveis maiores impactos sociais, culturais e económicos;

(e) um abordagem dos impactos ambientais residuais e não mitigáveis;

(B os objectivos genéricos relativos a cada principal impacto ambiental biofísico;

(g) os objectivos detalhados relativos a cada impacto ambiental bio-físico de forma a
minimizar ou mitigar tal impacto;

(h)os objectivos genéricos relativos a cada principal impacto negativo social, cultural e
económico;

(1) os objectivos detalhados relativos a cada impacto ambiental negativo social,
cultural e económico de forma a minimizar ou mitigar tal impacto;

() os meios para alcançar os objectivos ambientais;

(k) o efeito previsto/ esperado de cada actividade de mitigação;

(1) cronogramas de implementação;

(mn) A categoria ao nível da administração ou dos trabalhadores do Cdhcessio
Mineiro responsável pela implementação da mitigação ambiental; id

(o) Um esquema continuado de reabilitação da Área da Concessão Mineira

(P) O custo estimado dos trabalhos correntes de reabilitação numa base anuh

(q) O esquema para a reabilitação definitiva da Área da Concessão Mineira;

(1) O custo estimado do esquema de reabilitação definitiva;

(s) O custo do esquema de reabilitação definitiva em cada ano dos primeiros dez anos
da Concessão Mineira, assumindo que se a mineração cessasse em tal ano, a
reabilitação definitiva seria realizada nesse ano;

de

Rã,

N Secção

(1 O tipo de instrumento de garantia financeira ou meios que o Concessionário
Mineiro oferece de forma que os custos totais de reabilitação em cada ano, tal
como descrito na alínea (s) acima, estarão disponíveis no caso do Concessionário
Mineiro não ter, por qualquer motivo, o dinheiro necessário pata completar o
trabalho de reabilitação (tais como contas fiduciárias em numerário, certificados de
depósito, cartas de crédito irrevogáveis, garantias de execução, seguros, fundos
restritos(?rast fund) em numerário ou activos, garantias de terceiros em que o fiador
tenha bens superiores a US$10 milhões, ou métodos similares acordados com o
ministério responsável pela tutela do ambiente e que não sejam meras provisões
contabilísticas);

(u) A categoria do agente ou trabalhador do Concessionário Mineiro responsável pela
implementação das actividades de reabilitação;

(v) O programa de fiscalização ambiental, as metodologias a serem utilizadas para
fiscalização de potenciais impactos negativos, a eficácia da mitigação e as fontes de
financiamento para fiscalização;

(w) | O Plano de Encerramento da Mina descrito na cláusula 10.5.3 que faz uma
abordagem das questões sócio-económicas;

(x) Detalhes de qualquer agência responsável por agir no caso de incumprimento e
procedimentos a serem activados no caso da fiscalização revelar uma falha na
mitigação e/ou um impacto negativo inaceitável emergente mesmo com total
mitigação.

24.43 Concessionário Mineito pode apresentar emendas ao programa proposto. Se

for recusada aprovação a um Programa de Gestão Ambiental, o Concessionário

necessários pata obter tal aprovação.

Mineiro poderá apresentar o número de Programas de Gestão Ambiental emendados LL

24.4.4 Concessionário Mineiro deverá actualizar o Programa de Gestão Ambiental. O
Concessionário Mineiro deverá apresentar um Programa de Gestão Ambiental
actualizado para aprovação pelo ministério responsável pela tutela do ambiente, de
acordo com este Contrato e os Regulamentos Ambientais Mineiros a cada cinco (5)
Anos Civis a contar da data da primeira aprovação de tal plano e programa, o mais
tardar até ao dia 1 de Fevereiro e sempre que pretenda alterar as suas Operações
Mineiras que implica a necessidade de uma alteração substancial do programa.

24.5 Aprovação pelo Ministro responsável pela tutela do ambiente. Na
apreciação de um Plano de Gestão Ambiental e de um Programa de Gestão
Ambiental, ou suas actualizações, o ministro responsável pela tutela do ambiente
deverá tomar em consideração as tecomendações do comité orientador constituído
nos termos do Regulamento Ambiental para a Actividade Mineira, e se o migie
indeferir tal plano ou sua actualização deverá Notificar o Concessionário Migg
comité orientador dos motivos do indeferimento.

24.5.1 Concessionário Mineiro pode solicitar aprecia
ndependente. Se o Programa de Gestão Ambiental proposto pelo Con
Mineiro, ou sua actualização, for indeferido duas vezes pelo ministério ré fogsável
pela tutela do ambiente, e tal plano tenha recebido uma recomendação de AX ÚAÇIO
pelo comité orientador constituído de acordo com o Regulamento Ambiental para
Actividade Mineira, o Concessionário Mineiro pode submeter a matéria a apreciação
por um Perito Independente, nos termos da Cláusula 29. Se tal Perito Independente
considerar que o programa do Concessionário Mineiro, ou sua actualização, cumpre
com os requisitos do Regulamento Ambientalpara a Actividade Mineira e reflecte as
melhores práticas internacionais para projectos de natureza e circunstâncias similares,
tal programa ou sua actualização considerar-se-á aprovado.

246 Obrigação de apresentação de relatórios para cada Programa de Gestão
Ambiental. O Concessionário Mineiro deverá em cada Ano Civil após o primeiro ano
em que existe Produção Comercial, até ao dia 1 de Fevereiro, para cada um dos seus
Programas de Gestão Ambiental na Área do Contrato, apresentar em duplicado ao
ministério responsável pela tutela do ambiente um relatório de gestão ambiental em
conformidade com os Regulamentos Ambientais Mineiros a cobrir cada um dos itens
listados na Cláusula 24.4.2, indicando a sua situação actual. Tal relatório deverá ser
detalhado o suficiente que permita ao ministério determinar se o programa está a ser
implementado com sucesso.

24.7 Concessionário Mineiro deverá implementar e cumprir o Programa de Gestão

Ambiental. Não obstante o disposto na cláusula 24.1, o Concessionário Mineiro
deverá cumprir com e implementar os Programas de Gestão Ambiental aprovados
pelo Governo para a(s) Área(s) de Concessão Mineira do Concessionário Mineiro

dentro da Área do Contrato.

24.8 Recuperação optimizada de Produtos Mineiros Comerciais. O Concessionário

Mineiro compromete-se a que qualquer mineração, processamento ou tratamento de
Minério pelo Concessionário Mineiro serão conduzidos de acordo com as práticas
internacionais geralmente aceites como costumes, e de acordo com tais práticas o
Concessionário Mineiro compromete-se a envidar todos os esforços razoáveis pata
optimizar a recuperação de Minério de reservas provadas e recuperação metalúrgica de
Produtos Minerais Comerciais do Minério desde que tal seja económica e
tecnicamente viável. O Concessionário Mineiro poderá utilizar novos métodos e
tratamentos quando tais métodos e tratamentos melhorem a recuperação dos
Produtos Minerais Comerciais.

CLÁUSULA 25- CONFIDENCIALIDADE

25.1 Contrato não confidencial. O ptesente Contrato não é confidencial e deverá
estar disponível uma cópia na sede do MIREM para consulta pelo público em geral
durante as horas normais de expediente.

25.2 atórios, planos e informação são confidenciais. Todos os relatórios, planos
e informação obtida, preparada ou apresentada pela ou para o Concessionário Mineiro
nos termos deste Contrato ou de um título mineiro que compreenda parte ou a
totalidade da Área do Contrato será tratada como informação confidencial excepto se
especificado que não é confidencial por este Contrato, pela Lei de Minas ou pela Lei
Aplicável. Qualquer informação confidencial fornecida pelo Concessionário Mineiro
nos termos deste Contrato ou da Lei Aplicável deverá ser tratada como tal pes
MIREM e pelo Governo. As partes podem por acordo mútuo, por escrito, deci
qualquer outra informação não é confidencial.

25.3 Questões não confidenciais. Sujeito ao disposto na Cláusula 25.2,

acordam que as seguintes matérias não deverão ser classificadas como confiddatiais:

(a) Quantidades anuais de minerais produzidos de qualquer Concessão qn K
da Área do Contrato;

(b) Emprego, incluindo os programas de formação do Concessionário Mineiro;

(c) Imposto sobre a produção anual e quaisquer outros montantes de pagamentos de
impostos de qualquer Concessão Mineira na Área do Contrato, mas os termos
particulares de cálculo do montante de tais pagamentos é confidencial;

(d) Informação relacionada com o número e frequência de acidentes relacionados com
qualquer Operação Mineira na Área do Contrato;

(e) Pagamento de qualquer montante ou prestação de qualquer serviço no âmbito de
um Acordo de Desenvolvimento Comunitário;

(£) Informação relacionada com áreas abandonadas;

(g) Estudos de Impacto Ambiental, Planos de Gestão Ambiental, Programas de
Gestão Ambiental, relatórios anuais de gestão ambiental;

(h) Informação em posse do Governo antes da recepção do Concessionário Mineiro
que tenha sido legitimamente divulgada por qualquer pessoa sem qualquer
obrigação de confidencialidade para com o Concessionário Mineiro.

25.4 Prazo de confidencialidade. O período de confidencialidade de quaisquer
relatórios, planos, dados minerais ou informação confidencial obtida, preparada ou
apresentada pelo Concessionário Mineiro nos termos deste Contrato ou de um título
mineiro que integre parte ou a totalidade da Área do Contrato deverá estar de acordo
com este Contrato e a Lei de Minas, e se nenhum período estiver especificado, o
período de confidencialidade terminará no prazo de 5 (cinco) anos a contar da data da
sua apresentação.

25.5 Quando é necessário consentimento escrito para divulgar informação
confidencial. A divulgação de relatórios, planos, dados minerais e informação
confidencial apenas deverá ser feita por uma das partes com o consentimento prévio
por escrito da outra parte (o qual não deverá ser negado irrazoavelmente), contudo,
adicionalmente às excepções previstas na Lei de Minas, será permitida a seguinte
divulgação:

a) a um funcionário de uma parte, a Associadas ou Subcontratados para efeitos de
execução das Operações Mineiras;

(b) acções laborais, greves, lockouts e quaisquer outros conflitos laborais, sem que seja
necessário que a Parte afectada seja Parte no presente Contrato ou possa
influenciar ou dirimir a resolução de tal conflito laboral;

(c) quaisquer conflitos com Pessoas que reclamem estar a ser significativamente
afectadas pelas Operações Mineiras, tais como, sem limitar, outros titulares de
Títulos Mineiros ou pedidos de Títulos Mineiros, membros da comunidade local,
unidades governamentais a nível central, provincial e local, Utentes ou ocupantes
de terra e outras comunidades;

(d) epidemias, terramotos, tempestades, inundações, erupções vulcânicas, maremotos
ou outras condições climatéricas adversas ou severas, explosões, incêndios, falha
ou atraso de transporte, por factos não imputáveis ao concessionário mineiro;

(e) expropriações, requisições governamentais ou nacionalizações;

(f) indisponibilidade, falha ou suspensão no fornecimento de energia eléctrica, por
factos não imputáveis ao concessionário mineiro;

(g) atrasos na entrega por um fornecedor devido a eventos de Força Maior;

(h) falta de acesso pelo Concessionário Mineiro à linha de Sena ou outras linhas
férreas e/ou ao terminal do Porto da Beira ou outro porto ou outro meio de
transporte e exportação do Produto Mineral Comercial em termos e condições
iguais ou equivalentes a0s termos e condições atribuídos a outros concessionários
mineiros;

(1) falha ou avaria no equipamento que não possa ser prevenida pelas prática
engenharia, manutenção e operação prudentes;

()) sabotagem e actos de danificação maliciosos;
(k) condições geológicas adversas.

sendo que o Governo não terá direito a invocar Força Maior tendo como funôNee
qualquer dos eventos descritos nas alíneas acima referidas.

26.3 Efeitos da Força Maior sobre as obrigações. O não cumprimento ou atraso na

execução por uma parte de qualquer obrigação nos termos deste Contrato, ou, sujeito
à Lei de Minas, qualquer obrigação decorrente de uma Mcença de Prospecção e
Pesquisa ou Concessão Mineira dentro da Área do Contrato, não deverá ser
considerado como incumprimento do presente Contrato e deverá ser justificado se e
na medida em que tal incumprimento ou atraso é causado por Força Maior ou a
execução por essa Parte das suas obrigações no âmbito do presente Contrato é
material e adversamente afectada por tal evento ou os efeitos de Força Maior.

26.4 Prorrogação do prazo do Contrato. Todos os períodos de interrupção devidos

à ocorrência ou impacto de casos de Força Maior deverão ser adicionados ao prazo
total de duração do Contrato para seu cálculo e para execução das obrigações no
âmbito do presente Contrato.

26.5 Notificação de Força Maior. A parte que reclame a suspensão das suas

obrigações no âmbito do presente Contrato devido a um caso de F orça Maior deverá:

26.6

(a) | Prontamente Notificar a outra parte da ocorrência, se possível no prazo de
quarenta e oito (48) horas (mas em nenhuma circunstância não tmais do que 7
(sete) Dias de Calendário a contar da ocorrência) pela método mais expedito
disponível, seguido de confirmação por escrito;

(b) tomar todas as acções razoáveis e legítimas para remover a causa da Força Maior;
e

(b) Após remoção ou término da ocortência de F. orça Maior, prontamente Notificar

6)

(e)
(d)

(e)

(o)

(6)

pelo Concessionário Mineiro a qualquer sócio relativamente a qualquer
divulgação legalmente necessária decorrente da relação do sócio com o
Concessionário Mineiro na qualidade de sócio;

pelo Concessionário Mineiro a qualquer potencial novo investidor nas
Operações Mineiras;

à qualquer banco, bolsa de valores ou outra instituição financeira reconhecida
para efeitos de obtenção de empréstimos ou outras facilidades financeiras para
as Operações Mineiras ou a qualquer cessionário de totalidade ou parte de
qualquer empréstimo ou facilidade financeira prestadas para as Operações
Mineiras por qualquer banco ou outra instituição financeira reconhecida;

por qualquer das partes a qualquer contabilista, auditor, advogado, ou outro
consultor financeiro ou jurídico contratado pela Parte em relação com as
Operações Mineiras;

pelo Concessionário Mineiro e suas Associadas incluindo qualquer sócio do
Concessionário Mineiro ou Associada conforme necessário de acordo com as
regras de qualquer bolsa de valores reconhecida de que o Concessionário
Mineiro, suas Associadas ou sócios sejam membros;

pelo MIREM a qualquer agência do Governo ou qualquer Pessoa que seja
consultor do MIREM ou do Governo;

pelo Concessionário Mineiro ou suas Associadas a qualquer agência do
do local do seu domicílio ou registo para conduzir negócios conf
necessário pelas leis em vigor em tal país;

se e quando necessário em conexão com qualquer processo
conciliação ou de arbitragem; ou

se a informação entrar no domínio público sem que tal seja resulta de uma
quebra da confidencialidade.

25.6 Receptor deverá manter informação confidencial como tal. Qualquer
divulgada

informação confidencial divulgada nos termos da Cláusula 25.5 deverá ser

em termos que assegurem que tal informação é tratada e mantida como confidencial
pelo seu receptor. As partes tomarão as medidas apropriadas para assegurar que os
seus respectivos agentes e funcionários e os agentes e funcionários das suas
Associadas e sócios e os seus consultores técnicos e profissionais não divulguem
informação que é confidencial de acordo com os termos desta Cláusula e não fazem
uso incorrecto de tal informação para benefício próprio, dos seus empregados ou de
qualquer terceiro. E E

25.7 Tratamento de tecnologia patenteada ou informação. Toda a tecnologia
patenteada ou informação sujeita a licença e pagamento de royalties ou outras taxas e
que é utilizada nas Operações Mineiras não deverá ser divulgada a qualquer terceiro
excepto na medida em que tal esteja previsto nos respectivos contratos de licença.

CLÁUSULA 26- FORÇA MAIOR

26.1 Significado de Força Maior. "Força Maior" significa qualquer evento, causa ou

circunstância ou qualquer combinação de eventos, causas ou circunstâncias fora
do controlo da Parte que se queixa de estar a ser afectada por tal evento, causa
ou circunstância, que não foi por si provocado e que não foi possível com
esforços razoáveis evitar ou superar e, incluí, sem limitar, o seguinte:

26.2

(a) Guerra (declarada ou não), revoluções, desordem pública, rebelião, insurreições,

motins, distúrbios civis, bloqueamentos, sabotagemegreves,embargos ou golpe de
Estado;

a outra parte e tomar todas as medidas necessárias para reassumir as suas
obrigações no âmbito do presente Contrato o mais rapidamente possível após a
temoção ou termo do evento de força maior.

26.7 As Partes devem reunir-se para rever situação. Quando um caso de Força
Maior ou o seu efeito se prolongue por mais de 15 (quinze) Dias de Calendário
consecutivos, as partes devem reunir-se o mais rapidamente possível para rever a
situação e acordar nas medidas a serem tomadas para a remoção da causa do caso de
Força Maior e reassumir a execução das suas obrigações de acordo com o previsto no
presente Contrato.

26. 8 Nenhuma obrigação para resolver conflitos com terceiros. Nenhuma parte será

regulatório que tenham jurisdição para resolver o conflito.

ESSÃO DA POSIÇÃO CONTRATUAL

CLÁUSULA 2'

poderá ceder os seus “diseitos e obrigações no âmbito do presente Contrato ou”
percentagem indivisa dos mesmos mediante consentimento prévio e por escrito, do
Governo.

27.2 Aprovação da cessão não deverá ser irrazoavelmente indeferida. A cessão pelo
Concessionário Mineiro da totalidade ou parte dos seus direitos e obrigações no
âmbito deste Contrato estará sujeita ao consentimento prévio por escrito do Ministro,
o qual não deverá indeferir irrazoavelmente.

271

27.2 Condições de cumprimento obrigatório antes da cessão. As seguintes
condições devem estar satisfeitas antes que o Ministro possa aprovar qualquer pedido
pelo Concessionário Mineiro para ceder a totalidade ou parte dos seus interesses,

direitos e obrigações:

a) O Concessionário Mineiro não está em incumprimento nos termos da Lei de
Minas;

b) O cessionário compromete-se a vincular-se aos termos e condições do
presente Contrato e o instrumento de cessão estabelece legitimamente tal
compromisso;

c) O cessionário demonstrou acesso aos requisitos financeiros e recursos
técnicos e experiência para executar as Operações Mineiras;

d) Uma cópia do instrumento de cessão e quaisquer acordos de operação ou
outros for apresentado ao MIREM; e

e) O instrumento de cessão ter sido devidamente outorgado, estabelecendo,
entre outros, que o cessionário assume todas as obrigações pertinentes do
Concessionário Mineiro, sendo que o indeferimento do pedido de cessão
deverá resultar em revogação automática de tal instrumento.

27.3 Cessão que não cumpra será nula e de nenhum efeito. Qualquer cessão que não

cumpra com o disposto nesta Cláusula 27 será nula e de nenhum efeito.

do Concessionário Mineiro para aprovação de qualquer cessão proposta dentro de um
prazo de 90 (noventa) Dias de Calendário a contar da data de recepção do pedido

27.4 Prazo para decisão de aprovação. O Ministro deverá apreciar qualquer pedido A
(A
escrito do Concessionário Mineiro juntamente com a documentação relativa aos
requisitos estabelecidos na Cláusula 27.3 alíneas a) a -e).

27.5 Recusa de aprovação pode ser submetida a arbitragem . Se o Ministro indeferir
o pedido nos termos da Cláusula 27.2, o Concessionário Mineiro pode submeter a
matéria em conflito para resolução nos termos da Cláusula 29.

28 27.6 Cessão de interesses de controlo em acções do Concessionário Mineiro.
Qualquer alienação directa superior a 50% (cinquenta por cento) da propriedade
legal ou beneficiária ou direitos de voto do Concessionário Mineiro, por venda,
acordo de voto ou outra que transfira o controlo efectivo do Concessionário
Mineiro será considerada como cessão. Qualquer alienação directa de 50%
(cinquenta por cento) ou menos da propriedade legal ou beneficiária ou direitos de
voto do Concessionário Mineiro requer o consentimento do Ministro. Carece de
aprovação do Ministro para qualquer venda de acções detidas no Concessionário
Mineiro ou numa Associada numa bolsa de valores, uma alienação directa ou
indirecta da propriedade legal ou beneficiária ou direitos de voto do
Concessionário Mineiro a uma sua Associada que seja resultado da venda, fusão,
aquisição, cisão ou outra, entre Associadas do Concessionário Mineiro ou que

Mineiro no âmbito do presente Contrato.

28.1 Subcontratação não carece de aprovação. O disposto nas cláusulas
não deverá impedir o Concessionário Mineiro de subcontratar a totalidade

das Operações Mineiras a um Operador ou outro subcontratado. À subcontradr
totalidade ou parte das Operações Mineiras a um Operador ou outro Subcontra
não carece de aprovação prévia pelo Ministro.

28.2 Cessão de título mineiro. O Concessionário Mineiro pode solicitar a cessão de
qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira que compreenda a
totalidade ou parte da Área do Contrato mediante pedido ao MIREM de acordo com
a Lei de Minas.

CLÁUSULA 28 -TÉRMINI
28.1 Quando o Contrato deve terminar. Sujeito a esta Cláusula 28, o presente

Contrato deverá terminar no prazo de 25 anos, com o abandono ou renúncia pelo
Concessionário Mineiro da totalidade da Área do Contrato ou caducidade, renúncia
ou revogação de todas as Licenças de Prospecção e Pesquisa e Concessões Mineiras
de acordo com as disposições da Lei de Minas, dentro da Área do Contrato.

282 Revogação da Licença de Prospecção e Pesquisa e da Concessão Mineira.
Adicionalmente a quaisquer fundamentos de revogação das Licenças de Prospecção e
Pesquisa ou Concessões Mineiras estabelecidos na Lei de Minas, o Ministro pode, de
acordo com os procedimentos de revogação estabelecidos na Lei de Mina, revogar
qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira detida pelo
Concessionário Mineiro que cubra a totalidade ou parte da Área do Contrato por
qualquer dos fundamentos estabelecidos na Cláusula 28.4.

28.3 Ministro pode resolver o Contrato se Concessionário Mineiro estiver Em

Situação de Incumprimento. O Ministro pode, mediante Notificação ao
Concessionário Mineiro e de acordo com esta Cláusula 28, resolver este Contrato se o
Concessionário Mineiro estiver Em Situação de Incumprimento ou por qualquer dos
motivos estabelecidos na Cláusula 28.4.

28.3.1 Oportunidade para sanar incumprimento. “Em Situação de incumprimento”
significa:

(a) O Concessionário Mineiro cometeu um incumprimento; e
(b) O MIREM notificou ao Concessionário Mineiro para sanar o Incumprimento; e

(c) O Concessionário Mineiro não sanou o incumprimento no prazo de 90 (noventa)
Dias de Calendário após recepção de tal Notificação para sanar o Incumprimento
ou, conforme possa estar especificado na Notificação, tomar as medidas
necessárias para sanar o Incumprimento ou, quando o incumprimento não é
passível de ser sanado, não tenha pago as compensações acordadas entre O
MIREM e o Concessionário Mineiro.

28.3.2 Prazo para sanar Incumprimento pode ser prorrogado. O prazo de noventa
(90) Dias de Calendário para sanar o Incumprimento pode ser prorrogado pelo

Ministro quando o Concessionário Mineiro de forma diligente e de boa-fé esteja a
tomar as medidas necessárias para sanar o Incumprimento. O Ministro deverá à sua

e necessário para sanar o Incumprimento.

28.3.3 Sanação pode incluir pagamento de multas e penalidades. A sanação

Incumprimento poderá incluir o pagamento de qualquer multa ou outra pe
que possa ser devida nos termos da Lei Aplicável.

28.4 Fundamentos de resolução. O presente Contrato pode ser resolvido, O
qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira detida pelo
Concessionário Mineiro na Área do Contrato pode ser revogada, se:

(a) for emitida qualquer ordem ou decisão judicial por tribunal de jurisdição
competente para dissolver o Concessionário Mineiro, excepto se a dissolução for
para efeitos de fusão ou reconstrução e o MIREM tiver sido notificado de tal
fusão ou reconstrução; ou

(b) tiver sido apresentada uma declaração de falência ou outra reestruturarão contra o
Concessionário Mineiro ou tiver sido celebrado qualquer acordo ou concordata
dos seus credores; ou

(c) o Concessionário Mineiro, no caso de ser uma pessoa colectiva, se tiver
transformado ou dissolvido, excepto se o Ministro tiver aprovado a
transformação ou, no caso de dissolução, seja para efeitos de fusão ou
reconstrução e o consentimento prévio do Ministro tenha sido obtido; ou

(d) o Concessionário Mineiro não cumpre com a sentença final emitida como
resultado de um processo arbitral ou outra determinação por um Perito
Independente, nos termos da Cláusula 29;

(e) o Concessionário Mineiro não tenha atingido o compromisso de Prospecção e
Pesquisa mínimo estabelecido na Cláusula 7.3.1;

(f) O Concessionário Mineiro não tenha atingido as despesas de Desenvolvimento
mínimas estabelecidas na cláusula 8.4;

(g) O Concessionário Mineiro não tenha cumprido a obrigação de manter produção
comercial em todas as suas Concessões Mineitas na Área do Contrato como
estabelecido na Cláusula 9.4.3.

Ha

ça
28.5 Período de pré-aviso. O Ministro não deverá, nos termos da Cláusula 28.3,

resolver o presente Contrato com fundamento em algum dos motivos acima

especificados excepto se:

(a) tiver apresentado ao Concessionário Mineiro um Pré-Aviso com uma
antecedência de pelo menos 60 (sessenta) Dias de Calendário, com a sua intenção
de resolver o Contrato, e fundamentando os motivos da sua intenção; e

(b) durante os 90 (noventa) dias do período de pré-aviso especificado na Cláusula
28.3.1, o durante o período de prorrogação concedido, o Concessionário Mineiro
não conseguiu sanar o Incumprimento ou remover os fundamentos para a

resolução. .

28.6 Prazo limite para submeter resolução a resolução de conflitos. No caso do

Concessionário Mineiro não concordar com:

(a) Qualquer fundamento sobre Incumprimento ou qualquer Notificaçã
resolução do presente Contrato; ou

Licença de Prospecção e Pesquisa ou Concessão Mineira deti
Concessionário Mineiro que cobra a totalidade ou parte da Área do Contrai

28.7 Ministro pode itir ou do Concessionário Minei à
Em qualquer um dos eventos referidos nas Cláusulas 28.3 ou 284 e se o
Concessionário Mineiro ser composto de mais do que uma pessoa, o presente
Contrato pode ser resolvido apenas relativamente à pessoa que está em situação de
Incumprimento, se o evento que originou a resolução apenas se aplica a tal pessoa e
desde que as outras pessoas que constituem o Concessionário Mineiro demonstrem ao
Ministro a sua capacidade financeira e recursos técnicos para executar o presente
Contrato de forma adequada e apropriada.

28.8 Obrigações após resolução. Após resolução do presente Contrato, o

Concessionário Mineiro não terá quaisquer direitos ou obrigações relativamente à
Área do Contrato excepto (a) entrar na Área do Contrato pata proceder à remoção,
destruição ou outra disposição de quaisquer bens de acordo com a Lei de Minas e o
presente Contrato, e (b) relativamente a qualquer responsabilidade que tenha tido
origem antes da resolução ou quaisquer outras obrigações continuadas, quer em
respeito ao Estado, a qualquer terceiro ou de outra forma decorrente dos termos do
presente Contrato.

28.9 Efeitos da resolução contratual na Licença de Prospecção e Pesquisa e
Concessão Mineira. A resolução deste Contrato não deverá afectar os direitos e
obrigações do Concessionário Mineiro decorrentes de qualquer Licença de
Prospecção e Pesquisa ou Concessão Mineira detidas pelo Concessionário Mineiro na
Área do Contrato.

28.10 Contrato e Títulos Mineiros mantêm-se em vigor durante período de
arbitragem. Qualquer conflito sobre a existência de motivos para revogação da
Concessão Mineira ou Licença de Prospecção e Pesquisa dentro da Área do Contrato
podem ser submetidas a arbitragem vinculativa por qualquer das partes, nos termos da
Cláusula 29. No caso de tal conflito, o presente Contrato e quaisquer Licenças de
Prospecção e Pesquisa ou Concessões Mineiras mantêm-se em vigor até decisão final

sobre o conflito por meio de arbitragem ou acordo mútuo.

28.11 Renúncia. A /

28.12A qualquer momento durante o prazo do presente Contrato, após ter efectuado
as “Diligências Razoáveis”, tal como abaixo definido, nas suas Operações de
Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras e Operações de
Processamento no âmbito do presente Contrato, se na opinião do
Concessionário Mineiro, a continuação das Operações de Prospecção e Pesquisa,

Governo, solicitar a sua saída.

28.13 Para efeitos da Cláusula 28.11, “Diligências Razoáveis”
Concessionário Mineiro:

da(s) Licença(s) de Prospecção e Pesquisa do Concessionário Mineiro ques Pres
a totalidade ou parte da Área do Contrato, atingiu o previsto na Cláusula 7.3.1
sobre as obrigações de despesas de prospecção e pesquisa acumuladas e
apresentado todos os relatórios necessários nos termos da Lei de Minas para a(s)
referida(s) Licença(s) de Prospecção e Pesquisa;

(b) Para qualquer renúncia que ocorra antes da revogação ou caducidade da totalidade
das suas Concessões Mineiras dentro da Área do Contrato, se existirem, tiver
cumprido com as suas obrigações nos termos da Lei Aplicável para reabilitar e
repor a(s) Área(s) da Concessão Mineira dentro da Área do Contrato e
apresentado todos os relatórios necessários nos termos da Lei de Minas para as
referidas licenças;

(c) Pagou todos os impostos, taxas e outras obrigações financeiras devidas ao Estado
por qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira detida ou
anteriormente detida pelo concessionário mineiro na Área do Contrato;

(d) Cumpriu todas as obrigações a serem preenchidas por si no âmbito de um Acordo
de Desenvolvimento Local que explicitamente devem ser preenchidas nos termos
de tal acordo antes que o presente Contrato possa ser resolvido; e

(e) Tenha satisfeito todas as suas outras obrigações financeiras, ambientais e legais
decorrentes do presente Contrato.

Após verificação pelo MIREM de que estes requisitos se encontram satisfeitos, a qual
deverá estar concluída no prazo de sessenta (60) Dias de Calendário após recepção da
Notificação, a renúncia do Concessionário Mineiro deve ser aprovada pelo Ministro.
Este Contrato considera-se então resolvido e o Concessionário Mineiro isento das

suas obrigações aqui constantes.

CLÁUSULA 29 -RESOLUÇÃO DE CONFLITOS

29.1 Negociações informais. Se existir qualquer diferença de opinião, disputa ou
conflito entre as partes em relação ao presente Contrato, incluindo, mas sem limitar, a
sua validade, interpretação, cumprimento, incumprimento ou resolução, ou em relação
a qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira emitida ao
Concessionário Mineiro na Área do Contrato, as partes deverão, em primeira
instância, tentar resolver a questão numa base amigável e através de negociações
informais. Se as partes não resolverem a matéria por meio de negociações informais
no prazo de 15 (quinze) Dias de Calendário a contar da data na Notificação nos
termos desta Cláusula 29.1, qualquer parte poderá Notificar a outra parte da sua
intenção de buscar negociações formais ou conciliação.
29.2 Negociações formais ou conciliação. Se quaisquer negociações informais não
tiverem sucesso, as partes deverão levar a matéria para uma reunião, em Maputo, entre
um representante do Concessionário Mineiro, e um representante do MIREM, ou
ambas as partes podem acordar a nomeação conjunta de um especialista neutro
(Conciliador) para tais matérias em discussão para emitir uma recomendação não
vinculativa. Se as partes não resolverem a matéria por meio de negociação ou
conciliação no prazo de 45 (quarenta e cinco) Dias de Calendário a contar da
Notificação nos termos da Cláusula 29.1, então qualquer parte pode Noti PIAS
escrito a outra parte de que pretende, remeter o assunto para uma decisão vy feat
emitida por um Perito Independente ou, conforme o disposto no presente flBetrato, x
por arbitragem vinculativa.

29.3 Decisão vinculativa por Perito Independente. Sempre que nos te
presente Contrato, ou da Licença de Prospecção e Pesquisa ou da Concessão
na Área do Contrato, ou conforme previsto na Lei de Minas e seus regulamentos,
questão em conflito seja referida para apreciação por um Perito Independente, as
Partes deverão primeiro procurar resolver as suas diferenças de forma amigável,
conforme previsto nas Cláusulas 29.1 e 29.2. Se falharem os seus esforços para
resolver a questão no prazo de 45 (quarenta e cinco) Dias de Calendário a contar da
data de entrega da Notificação nos termos da Cláusula 29.1 a solicitar negociações
formais ou conciliação, deverá ser nomeado um Perito Independente por acordo entre
as partes. No caso das partes não nomearem tal Perito Independente no prazo de
quinze (15) Dias de Calendário após recepção de Notificação pela parte que propõe a
nomeação do Perito Independente, o Perito Independente será seleccionado pelo
Centro de Especialistas da Câmara de Comércio Internacional (ICC Centre for
Expertise), sendo a pessoa assim seleccionada posteriormente nomeada pelas Partes.

29.3.1 Submissão da matéria ao Perito Independente. As matérias em conflito

deverão ser submetidas a um Perito Independente para decisão de acordo com as
Regras de Especialistas Técnicos da Câmara de Comércio Internacional.

29.3.2 Decisão é final e vinculativa. A decisão do Perito Independente será final e
vinculativa para as Partes.

29.3.3 Local da resolução de conflitos. Qualquer audiência ou conferência feita pelo

Perito Independente deverá ser realizada em Maputo e conduzida em língua inglesa.
Sem prejuízo do disposto na Cláusula 35 deste Contracto, a versão inglesa deste
Contrato assinada pelas Partes será usada como a tradução oficial na instância arbitral.
O Concessionário Mineiro pode, mediante pedido, solicitar que tais audiências ou
conferências sejam realizadas em outro local, mas neste caso o Concessionário
Mineiro suportará os custos adicionais das Partes.

29.3.4 Responsabilidade pelos custos. Excepto se as Partes acordaram previamente
de outra forma, o Perito Independente indicará na sua decisão qual a parte
responsável pelo pagamento dos seus honorários e despesas.

29.4 Arbitragem vinculativa. Sujeito ao disposto na Cláusula 29.3, qualquer conflito
referido na Cláusula 29.1 que não possa ser resolvido por negociação ou conciliação
pode ser apresentado por qualquer das partes à arbitragem vinculativa, em Maputo, de
acordo com o presente artigo e com a Convenção para Resolução de Conflitos
relativos a Investimento entre Estados e Nacionais de Outros Estados (a
“Convenção”) e as Regras para Instituição de Procedimentos de Conciliação e
Arbitragem emitidas pelo Centro Internacional de Resolução de Diferendos relativos a
Investimento (“ICSID?). Se a arbitragem pelo ICSID não estiver disponível por
qualquer motivo (incluíndo falta de jurisdição nos termos da Convenção), a
arbitragem deverá ser conduzida de acordo com as Regras de Arbitragem da Comissão
das Nações Unidas para o Direito Comercial Internacional (“UNCITRAL”).

A
29.4.1 Pedido de arbitragem.

29.4.1.1 Notificação inicial. Qualquer uma das partes do presente Contrato pode
iniciar um processo de arbitragem vinculativo, mediante pedido pela parte
demandante a Notificar a outra parte do seu pedido de arbitragem; em tal Notificação
deve ser incluído: a) os nomes e domicílios das partes; b) referência ao presente
Contrato; c) referência ao(s) título(s) mineiro(s) sujeitos ao presente Contrato; d)
referência às disposições sobre resolução de conflitos; e) a natureza do conflito e, se
conhecido, o montante de qualquer pedido de indemnização por danos ou
compensação; f) os factos em que a reclamação se fundamenta; e g) a assistência ou
remédio procurados.

29.4.1.2 Resposta à Notificação inicial. A outra parte, ou seja, o demandado, deve
responder no prazo de 15 (quinze) Dias de Calendário com a confirmação ou recusa
da totalidade ou parte das reclamações feitas pela parte demandante e uma pegueas

perspectiva. A falta de resposta dentro do prazo estabelecido não deves
arbitragem, e em tais circunstâncias presume-se que a reclamação não foi a

29.42 Árbitros.

parte demandante. O nome, domicílio, número de telefone, número de fax e endereço
electrónico do árbitro seleccionado deverá ser incluído no pedido de arbitragem
descrito na Cláusula 29.4.1.1 supra. A Parte contra quem o pedido de arbitragem foi
feito, ou seja, a Parte demandada, pode também nomear um árbitro, dentro do prazo
de resposta estabelecido na Cláusula 29.4.1.2 supra, o qual não pode ser trabalhador
ou proprietário, directa ou indirectamente, da Parte demandada; o nome, domicílio,
número de telefone, número de fax e endereço electrónico de tal árbitro deverá ser
incluído na resposta, que deverá ser entregue não apenas à parte demandante da
arbitragem como também ao árbitro seleccionado pela Parte demandante. Tais
árbitros escolhidos pelas Partes deverão actuar de forma neutra e após a aceitação da
respectiva nomeação não deverão ter nenhuma outra comunicação ex parte com a
Parte que os nomeou. Os dois árbitros assim nomeados deverão, no prazo de vinte
(20) dias de calendário, a contar da selecção do último destes dois árbitros, escolher
um terceiro árbitro que seja neutral (que deverá ser o árbitro presidente e
administrativo para o processo de arbitragem aqui descrito), cujo nome, domicílio,
número de telefone, número de fax e endereço electrónico deverão ser notificados as
ambas as Partes. Este terceiro árbitro não deverá, excepto se as partes acordarem no
contrário, ser nacional de qualquer país de qualquer das Partes. No caso da Parte
demandada não seleccionar um árbitro no prazo especificado, o árbitro seleccionado
pela Parte demandante deverá ser designado como único árbitro. No caso dos dois
árbitros, seleccionados como acima descrito, não chegarem a acordo quanto ao
terceiro árbitro dentro do prazo de vinte (20) Dias de Calendário após a selecção do
árbitro pela Parte demandada, o terceiro árbitro (i.e. “neutral”) será seleccionado
mediante pedido feito ao Instituto de Arbitragem da Câmara de Comércio. O terceiro
ou único árbitro deverá ter conhecimentos sobre a indústria mineira. Os árbitros
deverão Notificar as Partes (e outros árbitros) de quaisquer circunstâncias que possam
presumivelmente afectar a sua imparcialidade na arbitragem, incluindo, mas sem
limitar, interesses financeiros ou pessoais na decisão da arbitragem, e relações passadas
ou actuais com qualquer uma das partes em arbitragem ou suas associadas. Se tais
circunstâncias existirem, existe o direito de oposição a tal árbitro tal como aqui
estabelecido.

29.4.2.2 Exoneração. Não será autorizada a exoneração de nenhum árbitro excepto
se este não participar no processo de decisão, ou quando o árbitro: a) demonstrar

indícios de corrupção ou fraude; b) demonstrar uma parcialidade evidente; c) for
culpado de má conduta numa tentativa de adiar a audiência; d) recusar a sua
participação na audiência sem fundamento suficiente; e) sofrer de alguma doença
continuada; f) estiver por qualquer motivo incapacitado de participar nos
procedimentos arbitrais. Tal exoneração será feita por consentimento unânime dos
restantes árbitros da causa, se existir mais do que um árbitro, e se existir apenas um
árbitro mediante pedido à autoridade nomeadora.

29.4.2.3 Contestação. Qualquer contestação aos direitos ou qualificações de um
árbitro apenas será considerada de acordo com as bases especificadas pelas Regras da
entidade designada nos termos da Cláusula 29.4.2.1 supra, ou se a entidade que tem
tais regras não estiver ainda designada, nos termos das Regras de Arbitragem da
UNCITRAL. Qualquer contestação será sujeita a decisão vinculativa pela entidade ou
pessoa nomeada como a autoridade nomeadora nos termos da Cláusula 29.4.2.1 supra;
desde que, contudo, não existam fundamentos para contestação se o(s) árbiszofs;
tiver(em) envidado esforços razoáveis para agir como Conciliadores entre a: doar
muito embora nenhuma informação divulgada confidencialmente por uma fáS
não possa ser divulgada à outra parte. Sem prejuízo do anteriormente
incapacidade do(s) árbitro(s) em emitirem uma decisão dentro do período e
após encerramento da arbitragem será fundamento suficiente para tal coi
não pagamento das taxas do(s) árbitro(s).

29.4.2.4 Substituição. A substituição de qualquer árbitro que seja exonerado “UR
apresente a sua exoneração, voluntária ou involuntariamente, do processo durante o
decurso da arbitragem, será feita da mesma forma utilizada para a selecção ou
nomeação do árbitro ora exonerado. Se algum árbitro for exonerado ou substituído
devido a morte, resignação ou exoneração durante o curso do processo arbitral, se os
restantes árbitros não acordarem na aceitação ou rejeição dos procedimentos já
ocorridos na arbitragem, antes da nomeação de qualquer substituto, a decisão será
deixada para o árbitro que preside a causa, ou, se este tiver sido a pessoa exonerada ou
substituído, para a autoridade nomeadora.

29.4.2.5 Regras Aplicáveis. Excepto se de outra forma acordado por maioria dos
árbitros (ou no caso de um único árbitro, por sua decisão), o processo arbitral será
conduzido de acordo com as regras de arbitragem comercial promulgadas pelo ICSID
ou UNCITRAL em vigor à data de início do processo arbitral.

29.4.2.6 Jurisdição e competências. O árbitro deverá determinar (ou, se for mais do
que um árbitro, a maioria deverá determinar por meio de voto) se tem ou não
jurisdição sobre a arbitragem, a matéria em discussão e as Partes; na ausência de tal
determinação específica, tal jurisdição será presumida para todos os efeitos.

29.4.2.7 Provas, privacidade e confidencialidade. As Regras Suplementares que
Regulam a Recepção de Provas actualizadas pela International Bar Association em 1999
aplicam-se a esta arbitragem, e as regras sobre provas aplicáveis a qualquer arbitragem
conduzida nos termos do presente Contrato serão sujeitas a decisão discricionária da
maioria dos árbitros, que deverão resolver quaisquer conflitos entre esta disposição e
quaisquer procedimentos especificados ou outras regras adoptadas. Toda a prova
(incluindo documentos, apresentações e testemunhas) será privada e confidencial e
não poderá ser divulgada a terceiros não relacionados directamente com a arbitragem.

29.4.2.8 Relator. Se qualquer das partes fizer um pedido por escrito ao(s) árbitro(s),
então tal pedido deve ser feito até 20 (vinte) Dias de Calendário antes de quaisquer
audiências na arbitragem juntamente com o depósito do montante necessário para
cobrir os honorários, o árbitro ou presidente do tribunal arbitral deverá providenciar a
contratação de um relator para registar a audiência. A Parte que não solicitou os

Cs
serviços do relator deverá contribuir proporcionalmente para os custos do relator se
tal parte pretender uma cópia de quaisquer transcrições por ele feitas.

29.4.2.9 Medidas interinas e provisórias. A concessão de medidas interinas e/ou
provisórias, incluindo, sem limitar, inibições e arrolamentos, será deixada à discrição
do(s) árbitros após terem sido nomeados e tal nomeação ser aceite, ou no caso de um
tribunal constituído por mais de um árbitro, após o tribunal estar devidamente
constituído. Nenhuma suspensão da execução do presente Contrato pelas partes ou
qualquer pagamento devido por desempenhos anteriores deverá ser considerado

terão a mesma força e eficácia de uma decisão ou sentença final
estabelecido e serão exequíveis.

29.4.3 Sentença/Decisão

29.4.3.1 Sentença/decisão final. Os árbitros terão autoridade para
sentença que conceda qualquer remédio ou solução a que a Parte tenha dike
termos da lei ou equidade. As sentenças ou decisões dos árbitros deverão ser
fundamentadas e por escrito, assinadas e datadas pelos árbitros e indicando a sede
(local principal) da arbitragem, e serão vinculativas para as Partes. Nenhuma sentença
ou decisão pelos árbitros será sobre matérias além da questão submetida a arbitragem,
nem constituem uma revisão de outros termos e condições do presente Contrato sem
que exista uma adenda assinada. Todas as sentenças e decisões serão tomadas por
maioria dos árbitros, se existir mais do que um, e deverão ser tomadas nos prazo de 90
(noventa) Dias de Calendário a contar da data da última audiência sobre a questão. Se
existir mais do que um árbitro e se não houver uma decisão da maioria no prazo de
quinze (15) dias antes do término do referido período, a decisão e/ou sentença do
terceiro árbitro ou presidente do tribunal será vinculativa para as partes. Todas as
compensações monetárias serão estabelecidas em dólares dos Estados Unidos da
América, e deverão incluir juros, prazos e método de computação. Se alguma das
Partes não comparecer, após Notificação para o seu último domicílio conhecido,
poderá ser emitida uma decisão fundamentada na prova apresentada aos árbitros.
Qualquer sentença ou decisão será comunicada às Partes e seus advogados de forma
electrónica (e.g. telefax ou correio electrónico) e subsequentemente confirmada às
Partes e, seus advogados por correio de um duplicado de tal decisão ou sentença por
escrito, conforme estabelecido na Cláusula 29.4.4.3, assinada quer pelo único árbitro
ou pela maioria dos árbitros, conforme aplicável. A sentença ou decisão deverá incluir
a determinação do método e local de pagamento, no caso de uma Parte da decisão ser
relativa a danos, e também incluir uma decisão final sobre os honorários dos árbitros e
custos administrativos da arbitragem, e pode impor tais custos apenas a uma das
partes, ou dividi-los entre ambas, conforme os árbitros julguem apropriado. Sem
prejuízo do anterior, as Partes serão responsáveis pelos honorários e despesas dos
seus próprios advogados e todos os custos relacionados com a presença e depoimento
das suas testemunhas e preparação de provas, se existirem. Qualquer acordo alcançado
entre as partes subsequente à demanda inicial para arbitragem pode, após apresentação
de tal acordo aos árbitros, ser reduzida a sentença escrita, ficando assim disponível
para confirmação pelos tribunais e/ou executada nos termos da lei. Qualquer sentença
e/ou decisão feito nos termos aqui estabelecidos terá força executiva em qualquer
tribunal com jurisdição sobre as Partes ou sobre a matéria em questão. As Partes
confessam e renunciam a jurisdição sobre as suas pessoas e seus bens (quanto às suas
pessoas, matéria em questão ou outra) relativamente à execução de qualquer sentença
emitida nos termos do presente Contrato.

29.4.3.2 Modificação ou correcção da sentença/ decisão. A modificação ou
correcção de uma sentença/decisão emitida pelos árbitros nos termos aqui
estabelecidos apenas pode ser feita por escrito e após demonstração, aceite pelos
árbitros, de que: a) existiu um erro evidente no cálculo de montantes, ou um erro

evidente na descrição de qualquer pessoa, coisa ou propriedade referida na sentença;
b) os árbitros emitiram uma sentença ou decisão que incluía questões não abrangidas
na matéria que lhes foi apresentada no âmbito da arbitragem, cuja correcção pode ser

controvérsia submetida a arbitragem.

29.4.4 Disposições gerais.
29.4.4.1 Depósito de custas / taxas / garantias. Pode ser solicitado pelo R b

dos árbitros e garantia por custos, sendo que tal pit inicial e quaisquer depósires
e/ou garantias subsequentes deverão ser pagos equitativamente pelas partes,
prontamente mediante Notificação para pagamento, na moeda e pela forma
estabelecida na Notificação para se efectuar o depósito. Se qualquer das partes falhar
ou recusar fazer qualquer depósito ou apresentar qualquer garantia, o árbitro poderá
impor sanções na forma de taxas adicionais razoáveis à parte faltosa; contudo, os
procedimentos de resolução do conflito poderão continuar após pagamento integral
de tais depósitos e/ou prestação de garantias pela outra parte; contudo, a falta em
efectuar tais depósitos e/ou prestar garantias não deverá prejudicar a objectividade das
acções dos árbitros.

29.4.4.2 Local e condução das audiências. Os árbitros deverão seleccionar a hora,
data e local em, no prazo de quinze (15) Dias de Calendário da demanda inicial ou
Notificação, da sessão de arbitragem e audiências preliminares ou conferências
preliminares terão lugar, excepto se os árbitros determinarem de outra forma. As
partes, e seus advogados, se existirem, deverão ser notificados por escrito pelos
árbitros sobre tais horas, datas e locais. A Notificação da hora, data e local de uma
audiência ou conferência preliminar será feita pelos árbitros e deverá ser enviada às
partes entre quarenta e cinco (45) a sessenta (60) Dias de Calendário antes da sua
realização.

29.4.4.3 Representação por advogado. As partes podem ser representadas pelos seus
advogados ou outros representantes se o pretenderem, mas devem Notificar à outra
parte e aos árbitros o nome, domicílio, número de telefone, número de fax e endereço
electrónico de tal advogado ou representante.

29.4.4.4 Alegações. A apresentação por escrito por cada parte das suas alegações
deverá ser simultaneamente enviada aos árbitros e à outra parte, ou seu advogado, se
tiver sido nomeado, na forma de envio de Notificações aqui estabelecida, e deverá ser
enviada até trinta (30) Dias de Calendário antes da data especificada para qualquer
audiência ou conferência preliminar. Qualquer parte poderá então apresentar resposta
por escrito à alegação inicial da outra. Tais alegações deverão descrever a posição da
parte bem como as testemunhas (se existirem) e provas que se propõe serem
apresentadas, devendo anexar-se a sua descrição completa. Qualquer resposta pode
conter a mesma informação, relativamente a qualquer refutação à alegação inicial da
outra parte. À natureza e extensão dos procedimentos de prova, se forem permitidos,
serão deixados à discrição dos árbitros, mas o pedido para tais procedimentos deve ser
apresentado por Notificação aos árbitros no prazo de dez (10) Dias de Calendário
após recepção da alegação inicial ou sua resposta.

29.4.4.5 Língua. As audiências, notificações e documentos e quaisquer sentenças a
serem emitidas, conforme aqui descrito, deverão ser feitas em língua inglesa, excepto
se as partes acordarem em contrário.

29.4.4.6 Notificações. As notificações emitidas no âmbito da arbitragem deverão ser
feitas na forma e maneiras estabelecidas na Cláusula 33.
29.4.4.7 Lei substantiva aplicável. A lei substantiva de Moçambique em vigor à da
outra forma previsto.

29.4.4.8 Irresponsabilidade. Nenhum árbitro será responsável por quald
omissão em conexão com qualquer arbitragem conduzida nos termos
Contrato, com excepção da responsabilidade decorrente de quaisquer acto? pe
com dolo directo ou eventual. Após trânsito em julgado de qualquer senten
(bem como a possibilidade de correcção ou sentenças arbitrais adicionais pre
Lei Aplicável ao contrato, Jexarbitri ou regras aplicáveis terem caducado ou terem y sido
exaustas), nenhum árbitro terá qualquer obrigação de prestar qualquer declaração a
qualquer pessoa relativamente a qualquer matéria sobre a arbitragem, e nenhuma parte
deverá procurar que qualquer árbitro seja compelido a apresentar testemunho em
qualquer processo legal decorrente da arbitragem.

294.49 A sentença arbitral é vinculativa e final e tem força executiva. As partes
reconhecem que a sentença arbitral é vinculativa e final, e acordam em proceder à sua
execução.

29.4.4.10Falta de participação de parte. A falta de participação de uma das Partes nos
procedimentos arbitrais não constitui fundamento para rejeitar a jurisdição do tribunal
arbitral ou da sua sentença.

29.4.5 Governo não deve invocar a objecção de imunidade. O Governo renuncia a

qualquer objecção ao processo arbitral e sua sentença excepto se a arbitragem não
seguiu as regras estabelecidas no presente Contrato. O Governo não deverá invocar a
objecção de imunidade, que é expressamente renunciada para todos os efeitos.

29.5 Conflito de natureza comercial. As Partes declaram que qualquer conflito
emergente do presente Contrato é de natureza comercial.

29.6 Efeito da resolução. As disposições da presente cláusula mantêm-se em vigor
não obstante a resolução do presente Contrato.

CLÁUSULA 30 EXPROPRIAÇÃO

30.1 Proibição de expropriação ou nacionalização das Operações Mineiras. Sujeito
à Cláusula 30.2:

(a) Nenhuma Operação Mineira do Concessionário Mineiro na Área do Contrato
deverá ser nacionalizada ou expropriada pelo Estado;

(b) Nenhuma Pessoa que detenha, total ou parcialmente, o capital do Concessionário
Mineiro será compelida por lei a entregar o seu interesse no capital a qualquer
outra Pessoa.

30.2 Expropriação ou nacionalização deve ser por interesse nacional ou objectivos
públicos. O Estado não deverá realizar qualquer acto de Expropriação em relação às
Operações Mineiras na Área do Contrato excepto se tal Expropriação for (i) realizada
por motivo de interesse nacional ou para um objectivo público, (ii) realizada de
acordo com a lei aplicável ou no âmbito de qualquer lei que preveja o pagamento de
uma indemnização justa e adequada nos termos do número seguinte, e (ii)realizada
numa base não discriminatória.

4
Nenhuma das partes terá qualquer autoridade para vincular a outra, excepto se tal for
expressamente conferido e não estiver revogado à data da sua execução. O presente
Contrato deverá ser interpretado apenas em benefício das Partes e seus respectivos

de Terceiros a qualquer outra pessoa ou a qualquer organização o
governamental.

32.6 Execução e entrega de documentos e instrumentos pelas Partes.

momento, se e quando solicitado por uma Parte, a outra Parte deverá
entregar ou provocar a execução e entregar todos os documentos e instr

razoavelmente considerar necessário ou desejável para dar efeito às disposições Hs
presente Contrato.

32.7 Custos. Cada Parte deverá assumir os seus próprios custos legais e despesas
relacionadas com a preparação e, excepto se de outra forma previsto, com a
implementação do presente Contrato.

32.8 Concessionário Mineiro a: e responsabilidade por reclamações e indemniza
Governo. O Concessionário Mineiro manterá o Estado livre e a salvo de qualquer
reclamação e contas de todos os tipos, bem como demandas e acções decorrentes de
acidentes ou injúrias a pessoas e bens causadas pelas Operações Mineiras do
Concessionário Mineiro e indemnizará o Governo por quaisquer despesas ou custas
em que incorra em relação com qualquer defesa de tais reclamações, contas, demandas

e acções.

32.9 Efeito da ilegalidade. Se por qualquer motivo, qualquer disposição deste
Contrato for ou vir a tornar-se inválida, ilegal ou ineficaz, ou seja considerada por
qualquer tribunal com jurisdição competente ou qualquer autoridade competente
como inválida, ilegal ou ineficaz, todas as outras condições e disposições deverão
contudo manter-se em vigor e com plena eficácia, desde que as questões económicas,
à excepção de matérias fiscais, e a substância legal das transacções aqui contempladas
não seja afectado por qualquer maneira adversa à outra parte. Após tal determinação
de que qualquer termo ou pacto é inválido, ilegal ou incapaz de ser executado, as
partes deverão negociar em boa-fé para modificar este Contrato de forma a repor o
mais possível a sua intenção original de forma aceitável para que as transacções
previstas neste Contrato sejam cumpridas na medida do possível. Na falta de acordo
entre o MIREM e o Concessionário Mineiro no prazo de sessenta (60) Dias de
Calendário após recepção pelo MIREM de Notificação escrita de tal decisão sobte o
Concessionário Mineiro (ou qualquer outro período que possa ser acordado entre as
partes), cada parte pode submeter a questão a arbitragem para resolução, nos termos
da Cláusula 29.

32.10 Cômputo de tempo. Os tempos referidos no presente Contrato são os tempos
de Maputo, Moçambique. Excepto se de outra forma estabelecido na Lei Aplicável ou
neste Contrato, o cômputo de qualquer período de tempo, o ano do acto, evento ou
incumprimento, ou o dia do acto, evento ou incumprimento, consoante o contexto, a
partir do qual o período de tempo iniciar a contagem deverá ser incluído. Um período
de tempo, excepto se de outra forma indicado, consiste em anos, anos civis ou dias de
calendário, consoante o contexto.

32.11 Conversão de moeda. Na medida em que seja necessário para efeitos do
presente Contrato adoptar uma taxa de câmbios para conversão de uma moeda

estrangeira para meticais ou vice-versa, as Partes deverão usar a taxa de câmbios diária
(média entre compra e venda) estabelecida pelo Banco de Moçambique.

Ga
G
30.3 Indemnização no caso de expropriação. Se o Estado expropriar ou nacionalizar

qualquer das Operações Mineiras do Concessionário Mineiro, o Estado acorda em
pagar prontamente ao Concessionário Mineiro uma indemnização efectiva e
equitativa, em moeda convertível no exterior de Moçambique, baseada no va

em funcionamento.

30.4 Montante da indemnização. O valor de mercado de uma Operação

efeitos de indemnização no caso de expropriação ou nacionalização será o
do mercado da Operação Mineira imediatamente antes de qualquer an
publicação da intenção do Estado em expropriar a Operação Mineira.

30.5 Resolução de conflitos sobre o valor de mercado. Se o Estado e o
Concessionário Mineiro não acordarem no valor de mercado de Operações Mineiras
expropriadas ou nacionalizadas, as partes podem submeter o assunto à arbitragem nos
termos do disposto na Cláusula 29.

CLÁUSULA LEI APLICÁVEL E FÓRUM

31.1 Lei aplicável. O presente Contrato não poderá ser alterado ou modificado
excepto por acordo mútuo e por escrito das Partes, em conformidade com a lei de
minas e respectivo regulamento.

312 Fórum. Excepto se de outra forma especificamente estabelecido no presente
Contrato ou na Lei Aplicável, e sem prejuízo do previsto na Cláusula 29 do presente
Contrato, o fórum aplicável para o presente Contrato, para todos os seus efeitos, será
Maputo, Moçambique.

CLÁUSULA 32 DISPOSIÇÕES GERAIS

32.1 Alterações. O presente Contrato não poderá ser alterado ou modificado excepto
por acordo mútuo e por escrito das Partes.

32.2 Acordo completo. Os termos do presente Contrato constituem o acordo
completo entre as Partes e sobrepõe-se a todas as comunicações, representações,
contratos ou acordos anteriores, escritos ou verbais, entre as partes (ou suas
Associadas ou antecessores em interesses), relativamente à matéria do presente
Contrato.

32.3 Efeitos de renúncia em outros termos e condições. Não se pode considerar que
o cumprimento de qualquer condição ou obrigação a ser cumprida no âmbito do
presente Contrato foi renunciado ou adiado excepto por instrumento por escrito
assinado pela Parte a quem se atribui tal renúncia ou adiamento. À renúncia por
qualquer das Partes de qualquer obrigação ou declaração de incumprimento dos
termos e condições do presente Contrato a serem cumpridas pela outra parte não
deverá ser interpretada como a renúncia a qualquer direitos, obrigação ou declaração
de incumprimento subsequente dos mesmos ou outros termos e condições a serem
cumpridos pela outra Parte.

32.4 Contrato é vinculativo. Os termos, compromissos e condições do presente
Contrato são vinculativos e para benefício das Partes e, sujeito ao aqui estabelecido,
seus respectivos sucessores e cessionários.

32.5 Proibiçã arceria. Terceiros b ciários. Nem o presente Contrato nem a
execução pelas Partes das suas obrigações constitui uma parceria entre as Partes.

33.4 Concessionário Mineiro deve manter o local de trabalho. O Concessies a
Mineiro deverá a todo o momento manter domicílio em Moçambique para &
recepção de notificações. Ss

33.5 Alteração do domicílio de Notificação. As partes podem a qualquk

designar um domicílio substituto para os efeitos aqui estabelecidos pq
Notificação entregue à outra parte de até cinco (5) Dias de Calendário an ES
efectiva de tal substituição. A falta de tal Notificação não desculpa a
consequências da não recepção de qualquer documento, Notificação ou comunicação”

CLÁUSULA 34 - ANTI-CORRUPÇÃO

341 O Governo e o Concessionário Mineiro acordam em cooperar na prevenção da
corrupção.

34.1.2 As Partes comprometem-se a adoptar acções disciplinares e medidas legais
céleres no que se refere às suas respectivas responsabilidades para impedir,
investigar e apresentar queixa contra qualquer pessoa objecto de corrupção ou
de qualquer outra conduta abusiva intencional, de acordo com a Lei Aplicável.

34.1.3 Nenhuma oferta, prenda, pagamento ou benefício, que seriam ou poderiam
ser interpretados como constituindo uma prática ilegal ou corrupta, deve ser
aceite, directa ou indirectamente, como estímulo ou recompensa pela celebração
deste Contrato ou para fazer qualquer acção ou tomar qualquer decisão em
relação a este Contrato.

34.1.4 O acima disposto aplicar-se-á igualmente ao Concessionário Mineiro, suas
Associadas, Operadores Mineiros e Subcontratados quando tal oferta, prenda,
pagamento ou benefício violar:

1.  ALei Aplicável; ou

2. As leis do país de constituição do Concessionário Mineiro ou da empresa-mãe
do Concessionário Mineiro (ou do local principal onde exerce a sua actividade).

Adicionalmente, as partes acordam que as leis do país de constituição do
Concessionário Mineiro ou da empresa-mãe do Concessionário Mineiro (ou do
local principal onde exerce a sua actividade), relativamente à corrupção, poderão
ser aplicáveis, quando punam as práticas corruptas, de forma mais grave.

CLÁUSULA - 35 LÍNGUA
35.1 Língua dos relatórios, notificações e documentos. Todos os relatórios,

notificações e outros documentos necessários ou que venham a ser necessários
por este Contrato deverão ser apresentados na língua portuguesa.

35.2 Prevalência da língua portuguesa. O presente contrato foi redigido nas línguas
portuguesa e inglesa, tendo sido elaborados 3 (três) exemplares originais de cada
texto para assinatura pelo Governo e pelo Concessionário Mineiro. Um
exemplar original assinado de cada texto será conservado pelas Partes. Tanto o
texto português como o inglês são vinculativos. No entanto, o texto em
português prevalecerá em caso de conflito.
EM FÉ DO QUE as partes celebraram o presente Contrato pelos seus representantes
autorizados no dia e ano abaixo detalhado.

Assinado em representação do Governo da República de Moçambique

Dra Esperança Laurinda Francisco Nhiuane Bias
”
Mo) ET ms
inistra dos Recursos Minerais

Assinado em representação do Concessionário Mineiro

ETA STAR MOÇAMBIQUE, S.A

Mubarak Hussain

TESTEMUNHAS

1. Nome: Nalva va hguued] Se fede Assinatura. as 272 E
Endereço EC Pevuma, feua de SG  mopfo

2. Nome SLLDO igor Gorpiabeo Assinatura: Cria

Endereço: Ler i0A erro HAI Me DE (e terra mo

